 



Exhibit 10.1
LEASE AGREEMENT
FROM
TOWNSEND SUMMIT, LLC,
LANDLORD
TO
DIODES FABTECH, INC.
(formerly known as FabTech, Inc.)
TENANT
DATED: September 1, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

             
1.
  PREMISES DEMISED     1  
2.
  TERM     4  
3.
  RENTAL     4  
4.
  DELIVERY OF THE PREMISES     6  
5.
  ACCEPTANCE OF THE PREMISES     6  
6.
  USE     6  
7.
  TENANT’S IMPROVEMENTS AND CARE OF THE PREMISES     8  
8.
  LANDLORD’S SERVICES AND OBLIGATIONS     12  
9.
  HAZARDOUS WASTES/ENVIRONMENTAL COMPLIANCE     16  
10.
  ASSIGNMENT AND SUBLEASE     20  
11.
  DAMAGE OR DESTRUCTION     21  
12.
  CONDEMNATION     23  
13.
  INSURANCE     23  
14.
  SUBROGATION AND WAIVER     25  
15.
  INDEMNIFICATION AND HOLD HARMLESS     26  
16.
  SUBORDINATION AND NON-DISTURBANCE     27  
17.
  LANDLORD’S RIGHT OF ENTRY     29  
18.
  DEFAULT; REMEDIES     29  
19.
  SURRENDER; HOLDING OVER     33  
20.
  QUIET ENJOYMENT     33  
21.
  MUTUAL REPRESENTATION OF AUTHORITY     33  
22.
  LANDLORD’S LIABILITY AND TENANT’S LIABILITY     34  
23.
  REAL ESTATE BROKERS     34  
24.
  ATTORNEYS’ FEES     34  
25.
  ESTOPPEL CERTIFICATE     35  
26.
  NO RECORDING     35  
27.
  WAIVERS; CONSENT TO JURISDICTION     35  
28.
  GOVERNING LAW     36  
29.
  NOTICES     36  
30.
  COUNTERPARTS     36  
31.
  ENTIRE AGREEMENT     36  
32.
  SEVERABILITY AND INTERPRETATION     37  
33.
  HEIRS, SUCCESSORS, AND ASSIGNS; PARTIES     37  
34.
  SURVIVAL     38  
35.
  FORCE MAJEURE     38  
36.
  TIME OF THE ESSENCE     38  
37.
  HEADINGS     38  
38.
  RULES AND REGULATIONS     38  
39.
  LEASE BINDING UPON DELIVERY; NO OPTION     39  
40.
  NATURAL GAS LICENSE AGREEMENT     39  
41.
  BASE RENT AND CAM REIMBURSEMENT TO TENANT     39  

i

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
A-1
  Drawing of the Primary Premises
 
   
A-2
  Drawing of the Basement Area
 
   
A-3
  Drawing of the Parking Area, Etc.
 
   
B
  The Land
 
   
C
  Intentionally Deleted
 
   
D
  Requirements for Tenant Improvements
 
   
E
  Environmental Health and Safety Agreement
 
   
F
  Rules and Regulations for Use of the Roof
 
   
G
  Rules and Regulations
 
   
H
  Permanent Items to be Removed from Premises by Tenant
 
   
I.
  Intentionally Deleted
 
   
J.
  Natural Gas License Agreement
 
   
K.
  Tenant’s Office and Support Space

ii

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LEASE AGREEMENT
          THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made as of
this 1st day of September, 2006 (the “Effective Date”), between TOWNSEND SUMMIT,
LLC, a Delaware limited liability company (the “Landlord”) having an office at
c/o Townsend Capital, LLC, 210 West Pennsylvania Avenue, Suite 700, Towson,
Maryland 21204 and DIODES FABTECH, INC., a Delaware corporation (the “Tenant”)
formerly know as FabTech, Inc., and having an office at 777 N.W. Blue Parkway,
Lee’s Summit, Missouri 64086-5709.
W I T N E S S E T H:
     WHEREAS, the Landlord and FabTech, Inc. are parties to that certain Summit
Technology Center Lease dated October 29, 1999, as amended by that certain First
Lease Amendment dated September 30, 2004 (but effective as of August 1, 2004)
(collectively, the “Initial Lease”).
     WHEREAS, the parties hereto desire to extend the lease term, and to amend
and clarify certain provisions of the Initial Lease to more accurately reflect
the agreement of the parties and to more accurately reflect, among other things,
the facts and circumstances concerning (a) the area and layout of the Premises
(as defined below), and (b) the services provided to the Building (as defined
below) and/or Premises and the responsibility of the parties with respect
thereto, as the same now exist.
     WHEREAS, the parties hereto agree, by this Lease, to amend and restate the
Initial Lease in its entirety and to replace the same with the following:
          1. PREMISES DEMISED.
               (a) Landlord leases and demises to Tenant and Tenant rents and
leases from Landlord
               (i) that portion of the Project (the “Primary Premises”) which is
shown on Exhibit A-1 attached hereto and made a part hereof (and is depicted
thereon as “FabTech 73,785 RSF”) containing 73,785 rentable square feet (“RSF”)
which is located in the north building (the “Building”) of that certain group of
buildings known as the Summit Technology Campus, Lee’s Summit, Missouri
(collectively, the “Project”),
               (ii) portions of the basement in the Building, which are shown on
Exhibit A-2 attached hereto and made a part hereof (which are depicted thereon
as (A) “FABTECH 31,693 SF”, (B) “FABTECH 29,267 SF”, and (C) “FABTECH 7,534 SF”,
and referred to herein, collectively, as “FabTech — Basement Area”),
               (iii) an enclosed space adjacent to the Primary Premises and
outside of the Building for the installation and operation of a deionized water
generation system and reserve air compressor tank which is shown on Exhibit A-3
attached hereto

 



--------------------------------------------------------------------------------



 



and made a part hereof (and is depicted thereon as “FabTech DI Water Enclosure
6,509 Sq. Ft.”, and referred to herein, as the “DI Space”),
               (iv) an enclosed area outside of the Building for Tenant to
collect and store, among other things, hazardous waste generated at the Primary
Premises which is shown on Exhibit A-3 (and is depicted thereon as “FabTech Haz
Storage & Silane Bunker 1,121 Sq. Ft.”, and referred to herein, as the “Storage
Area”),
               (v) the area outside of the Building for the operation of (x) a
hydrogen system, and/or (y) an oxygen system, which area is shown on Exhibit A-3
(and is depicted thereon as “FabTech Hydrogen System 21,554 Sq. Ft.”, and
referred to herein, as the “Hydrogen Area”),
               (vi) the area outside of the Building for the operation of a
nitrogen system which is shown on Exhibit A-3 (and is depicted thereon as
“FabTech Nitrogen System 6,500 Sq. Ft.”, and referred to herein, as the
“Nitrogen Area”),
               (vii) through and including December 31, 2006, the area outside
of the Building shown on Exhibit A-3 as “FabTech Oxygen System to be relocated
to the DI Space by 12/31/06”, and thereafter the DI Space for the operation of
an oxygen system (such area, the “Oxygen Area”),
               (viii) the area identified on Exhibit A-3 as “FabTech New Caustic
Area 870 Sq. Ft.” for the operation of a caustic system (such area, the “Caustic
Area”), and
               (ix) through and including December 31, 2006, the truck
turn-around area at the northeast corner of the Building for use of Tenant’s
recycling dumpster, and thereafter the area identified on Exhibit A-3 as
“Fabtech Dumpster Compactor Location 920 Sq. Ft.” (such area, the “Dumpster
Location”).
The (1) Primary Premises, (2) FabTech-Basement Area, (3) DI Space, (4) Storage
Area, (5) Hydrogen Area, (6) Nitrogen Area, (7) Oxygen Area, (8) Caustic Area,
and (9) the Dumpster Location, shall hereinafter collectively be referred to as
the “Premises”.
               (b) The parties agree that for purposes of this Lease, the total
RSF of the Project is 1,037,985 RSF, the total RSF of the Building is 553,960
RSF, and the total RSF of the Primary Premises is 73,785 RSF.
               (c) The Project and the land upon which the Project is located,
more particularly described on Exhibit B attached hereto and by this reference
incorporated herein (the “Land”), are referred to herein collectively as the
“Property”.
               (d) The Premises shall include the appurtenant right to use, in
common with others, (i) the cafeteria, public restrooms, public lobbies,
entrances, stairs, corridors and elevators at the Building, (ii) subject to
compliance with Legal Requirements and the provisions of Exhibit F attached
hereto and made a part hereof, a portion of the roof for the installation,
maintenance, operation and repair of the Specialized Cooling System (as
hereinafter defined),

2



--------------------------------------------------------------------------------



 



and (iii) the parking areas (subject to the provisions of Paragraph 1(e) below),
driveways, sidewalks, open space and other public portions of the Project,
subject in all instances and under all circumstances to Landlord’s right to
alter, modify and, to the extent necessary, to temporarily block off access to
portions of such public areas if Landlord deems it desirable or appropriate to
do so provided Tenant, its employees and invitees shall always have reasonable
access to the Premises and Tenant’s parking area. Notwithstanding the foregoing,
Landlord may charge a fee (to be retained by Landlord as its sole property),
which fee shall be charged on a consistent basis with all other tenants in the
Building, for use of conference room(s), auditorium(s) and other similar
facilities in the Building and may determine in its sole discretion the
scheduling for usage thereof by tenants; PROVIDED, HOWEVER, Landlord shall have
no obligation to provide any conference rooms, auditoriums or similar facilities
in the Project. All the windows and outside walls of the Premises, and any space
in the Premises used for shafts, pipes, conduits, ducts, telephone ducts and
equipment, electric or other utilities, sinks or other Project or Building
facilities, and the use thereof and access thereto through the Premises for the
purposes of operation, maintenance, inspection, display and repairs are hereby
reserved for use in common by Landlord and Tenant. No easement for light, air or
view is granted or implied hereunder, and the reduction or elimination of
Tenant’s light, air or view will not affect Tenant’s liability or obligations
under this Lease.
               (e) Parking Areas. Tenant shall have the right to use, without
additional charge, a minimum of three hundred twenty-eight (328) parking spaces,
such parking spaces to be located in that portion of the parking area in the
Property designated on Exhibit A-3 as “FabTech Parking Area” for use by Tenant
and its employees and visitors, subject, however, to the other terms and
provisions of this Lease. Such parking spaces shall be available for use by
Tenant and its employees on a non-exclusive basis in common with others entitled
thereto. Tenant agrees to furnish Landlord upon request with the license numbers
of all automobiles of Tenant and its employees, and agrees to update such list
annually or upon the reasonable request of Landlord. If Tenant or its employees
shall park their automobiles in areas other than appropriate areas designated on
Exhibit A-3, Landlord shall have the right with respect to each such automobile
(i) to affix a notice of violation of this rule on such automobiles, (ii) to
have such automobiles removed at Tenant’s expense (and Landlord shall have no
liability in connection with any damage to such automobile resulting therefrom),
and/or (iii) to fine Tenant $20 per day for each day or portion thereof such
automobile(s) are parked in violation of this provision. Landlord shall have the
right to enlarge, reduce and re-arrange the layout or location of the parking
areas and Property lawns and other green space and to designate specific parking
spaces for use by Tenant from time to time. If Landlord re-arranges the layout
or location of the parking areas, Landlord shall undertake reasonable efforts to
locate the parking area within reasonable proximity to the Premises. Tenant and
its employees shall not park their automobiles within any fire lanes or
driveways on the Property or within any areas in which parking is prohibited by
applicable governing ordinance. Notwithstanding the foregoing, unless in
connection with a permitted sublease or assignment pursuant to Section 10
hereof, Tenant shall not be permitted to sublet or assign the right to use any
of the parking spaces or parking areas described in this Paragraph 1(e).

3



--------------------------------------------------------------------------------



 



          2. TERM.
               (a) Term. The term of this Lease (the “Term”) shall commence on
the Effective Date and shall expire at 11:59 p.m. on December 31, 2013 (the
“Expiration Date”), unless sooner terminated as herein provided.
               (b) Early Termination Right. Effective any time after June 30,
2011, upon at least twelve (12) months prior written notice to Landlord, Tenant
shall have the right to terminate this Lease upon the date specified in such
notice (such date, hereinafter, the “Early Termination Date”). For any such
notice to be effective, Landlord must receive a termination fee, on or before
the Early Termination Date, equal to fifty percent (50%) of the amount of Base
Rental that otherwise would have been owed for the remainder of the Term from
the Early Termination Date (not to exceed $718,665.90).
          3. RENTAL.
               (a) Base Rental. Tenant shall pay to Landlord at the address of
Landlord indicated herein, or at such other place as Landlord may designate in
writing, without demand, deduction or setoff, base rental (said rent, as the
same may be adjusted from time to time, is herein referred to as the “Base
Rental”), due and payable in monthly installments (the “Monthly Base Rental”) in
advance commencing on the Effective Date and continuing thereafter on the first
(1st) day of each calendar month during the Term (hereinafter, a “Payment
Date”). The Monthly Base Rental due and payable during the Term shall be in
amounts as set forth below:

              Base Rental per RSF   Monthly Dates   of the Primary Premises  
Base Rental
September 1, 2006
through

 
$19.00  
$116,826.25
June 30, 2011
       
July 1, 2011
through

 
$19.48  
$119,777.65
June 30, 2012
       
July 1, 2012
through

 
$19.97  
$122,790.54
June 30, 2013
       

4



--------------------------------------------------------------------------------



 



              Base Rental per RSF   Monthly Dates   of the Primary Premises  
Base Rental
July 1, 2013
through

 
$20.47  
$125,864.91
December 31, 2013
       

Should this Lease terminate on any date other than the last day of a calendar
month, the amount of Base Rental (and consequently the amount of the Monthly
Base Rental) due from Tenant shall be proportionately adjusted based on that
portion of the month that this Lease is in effect. Tenant shall also pay all
other sums of money that shall become due from Tenant under this Lease other
than Base Rental (“Additional Rent”) without deduction, offset or counterclaim
within the time periods set forth herein, and if no such period is established,
then within fifteen (15) days of receipt of Landlord’s written demand therefor
containing the amount due and a reasonably detailed statement as to the nature
of such Additional Rent. As used in this Lease, “Rent” shall mean Base Rental
and Additional Rent.
               (b) No Setoff Deduction, Counterclaim or Abatement. Tenant shall
pay any and all Base Rental, Additional Rent and costs, expenses and obligations
of every kind and nature whatsoever relating to the Premises without setoff,
deduction, counterclaim or abatement, except as specifically and expressly (and
not impliedly) provided in this Lease.
               (c) Use and Occupancy Tax. Tenant shall also pay before any
penalties or fines are assessed to the appropriate governmental authority any
use and occupancy tax in connection with the Premises. In the event Landlord is
required by law to collect such tax, Tenant shall pay such use and occupancy tax
to Landlord as Additional Rent within fifteen (15) days of demand and Landlord
shall remit any amounts so paid to Landlord to the appropriate governmental
authority in a timely fashion.
               (d) Utility Charges. Tenant shall pay to Landlord, as Additional
Rent, the cost of all utility services used by Tenant at or in connection with
the Premises as determined by sub-meter. Tenant shall be invoiced, on a monthly
basis, at Landlord’s actual average cost per kilowatt-hour, or (if it is able to
be determined) based on the actual tariff rate for electricity supplied to the
Project, as determined by the monthly utility company invoice. If some or all of
the sub-meters are not operable for any period of time during the Term hereof,
Tenant shall pay to Landlord an amount (for such utility services used during
such time period that the sub-meter(s) are inoperable) as determined in
Landlord’s reasonable judgment of Tenant’s usage based upon past meter readings
at the Premises, and all other available relevant data.
               (e) Additional Rent not Base Rental. Tenant’s payments of
Additional Rent shall not be deemed payments of Base Rental as that term is
construed relative to governmental wage and price controls or analogous
governmental actions affecting the amount of Rent which Landlord may charge
Tenant for the Premises.
               (f) Late Charge. Tenant acknowledges that Tenant’s failure to pay
Base Rental and Additional Rent promptly may cause Landlord to incur
unanticipated costs

5



--------------------------------------------------------------------------------



 



which are impractical or extremely difficult to ascertain and may include,
without limitation, processing and accounting charges and late charges imposed
on Landlord by any ground lease, mortgage or deed of trust. As a result, if
Landlord does not receive any payment within ten (10) days of the due date,
Tenant shall pay Landlord, a late charge equal to five percent (5%) of the
overdue amount, compounded monthly, which charge Landlord and Tenant agree
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment. Landlord’s acceptance of the late charge shall in no
event constitute a waiver of Tenant’s default with respect to any overdue amount
nor prevent Landlord from exercising any other rights or remedies granted under
this Lease and/or applicable law.
          4. DELIVERY OF THE PREMISES.
          On the Effective Date, Landlord shall deliver the Premises to Tenant,
in “AS IS, WHERE IS,” condition, subject to all defects, if any.
          5. ACCEPTANCE OF THE PREMISES.
          Tenant hereby accepts possession of the Premises effective as of the
Effective Date and hereby acknowledges and agrees that the Premises are in good
and satisfactory order, condition and repair for the use intended under this
Lease. Tenant shall, at Tenant’s sole cost and expense, keep the Premises and
every part thereof, other than exterior portions (exterior walls, roof, etc.)
and structural components, in good condition and repair, excluding, however, any
damage thereto from (a) fire or other casualty, (b) ordinary wear and tear,
(c) condemnation, (d) the negligent acts or willful misconduct of Landlord, its
agents, employees, invitees, contractors, subcontractors and others for whom
Landlord is legally responsible, and (e) any breach of any of Landlord’s
obligations under this Lease alone excepted. Landlord shall have no obligation
whatsoever to alter, remodel, improve, repair, decorate or paint the Premises or
any part thereof except as otherwise expressly provided herein or agreed upon in
writing by Landlord, and the parties hereto affirm that Landlord has made no
representations to Tenant respecting the condition of the Premises, the Building
or the Property except as specifically herein set forth in writing.
          6. USE.
               (a) The Primary Premises hereby leased may be used only for
general office use and the manufacture of semi-conductors and uses accessory and
incidental thereto and no other uses.
               (b) The FabTech – Basement Area may be used only for
(i) mechanical, electrical and/or plumbing service to the Premises, (ii) waste
treatment, (iii) use as a machine shop, (iv) the storage of materials in
compliance with all Legal Requirements, and for no other purpose.

6



--------------------------------------------------------------------------------



 



               (c) The DI Space shall be used for the installation and operation
by Tenant, subject to compliance with all of the other terms and conditions of
this Lease, of the DI Water System for the provision of deionized water to the
Premises.
               (d) The Storage Area shall be used for (i) storage, including,
specifically, the collection and storage of Hazardous Materials (as defined
below) generated by Tenant at the Premises, subject to compliance with all of
the other terms and conditions of this Lease (including, without limitation,
Paragraph 9), and (ii) the operation by Tenant, subject to all of the other
terms and conditions of this Lease, of a system for the delivery of silane gas
to the Premises.
               (e) The Hydrogen Area shall be used for the operation by Tenant,
subject to all of the other terms and conditions of this Lease, of systems for
the generation of hydrogen and/or oxygen and for the provision of the same to
the Premises, and for no other purpose.
               (f) The Nitrogen Area shall be used for the operation by Tenant,
subject to all of the other terms and conditions of this Lease, of a nitrogen
system for the provision of nitrogen to the Premises, and for no other purpose.
               (g) The Oxygen Area shall be used for the operation by Tenant,
subject to all of the other terms and conditions of this Lease, of an oxygen
system for the provision of oxygen to the Premises.
               (h) The Caustic Area shall be used, subject to all of the other
terms and conditions of this Lease, for the provision of caustic to the
Premises.
Tenant agrees to conduct its business in the manner and according to the
generally accepted business principles of the business or profession in which
Tenant is engaged. Tenant shall conduct its operations and activities so as not
to disrupt or interfere with any tenants of Landlord. Tenant expressly
acknowledges and agrees that any and all of the foregoing permitted uses must be
conducted in accordance with all other terms and provisions of this Lease,
including all Legal Requirements.
               (i) Notwithstanding anything to the contrary provided in
Paragraph 6(a), Tenant shall not use or occupy the Premises or any portion
thereof, permit or suffer the same to be used or occupied and/or do, or permit
or suffer anything to be done, in or on the Premises or any part thereof, that
would, in any manner or respect:
               (i) violate any certificate of occupancy or Legal Requirement (as
defined below) in force relating to the Premises or the Rules (as hereinafter
defined);
               (ii) make void or voidable any insurance then in force with
respect to the Premises, or render it impossible to obtain fire or other
insurance thereon required to be furnished by Landlord or Tenant under this
Lease;
               (iii) cause structural or other injury to the Premises, or
constitute a private or public nuisance or waste;

7



--------------------------------------------------------------------------------



 



               (iv) render the Premises incapable of being used or occupied
after the expiration or sooner termination of the term of this Lease for the
purposes for which the same were permitted to be used and occupied on the day
upon which Tenant first opened for business at the Premises, except for ordinary
wear and tear and damage by fire or other casualty and repairs for which Tenant
is not responsible under this Lease; and/or
               (v) violate the provisions of Paragraph 9 hereof .
          7. TENANT’S IMPROVEMENTS AND CARE OF THE PREMISES.
               (a) (i) Upon the written consent of Landlord, not to be
unreasonably withheld, conditioned, or delayed, and upon Landlord’s cooperation
in providing appropriate space, locations, and access, Tenant may complete
tenant improvements within the Premises as described in this article and in
accordance with Exhibit D (the “Tenant Improvements”) substantially in
accordance with Tenant’s Plans and Specifications (as defined in Exhibit D) and
in a commercially reasonable and workmanlike manner, in compliance with all
certificates, permits, and required approvals, applicable laws, statutes,
ordinances, orders, codes, rules and regulators of all federal, state, county,
city and local departments and agencies, including, without limitation, the
Americans with Disabilities Act of 1990 (as amended), unless relating to the
entrances to the Building or the common areas of the Building (collectively, the
“Legal Requirements”), and free of all construction liens and claims. All
materials used by Tenant shall be of commercially reasonable quality, or
otherwise approved by Landlord in its sole, reasonable discretion. Tenant shall
be responsible for obtaining all certificates of occupancy for the Premises and
Landlord shall reasonably cooperate with Tenant in obtaining any such
certificate at no out-of-pocket expense to Landlord, unless relating to common
areas of the Building (including parking areas and sidewalks), which shall be
Landlord’s responsibility.
                    (ii) Tenant has installed a dedicated cooling system
(consisting of two 500 ton air-cooled rotary chillers, two new air-handling
units, heat exchanger, two process water centrifugal pumps and associate chilled
water piping) to provide cooling and humidity control for Tenant’s clean room,
epi, and process cooling requirements (the “Specialized Cooling System”) which
shall be and remain the property of Tenant.
               (b) Subject to the terms and conditions set forth at Paragraph
7(a) above, Tenant
                    (i) shall, at Tenant’s sole cost and expense,
     (A) Relocate or remove Tenant’s oxygen system from its present location at
the Property (as depicted on Exhibit A-3) to the DI Space, on or before
December 31, 2006.
     (B) Install screening for the Hydrogen Area. The screening shall consist of
a permanent building to house the hydrogen generating system and a screening
system of not less

8



--------------------------------------------------------------------------------



 



than ten feet high around the balance of the hydrogen storage and distribution
system. The location and type of the permanent building and the screening system
shall be subject to the prior approval of Landlord, which shall not be
unreasonably withheld, conditioned or delayed. Such screening of the Hydrogen
Area shall be completed no later than December 31, 2006; and
     (C) Relocate Tenant’s recycling dumpster from its present location in the
truck turn-around area at the northeast corner of the Building to the Dumpster
Location, on or before December 31, 2006.
     (D) Provide a method for the dip tanks located in its production areas to
be automatically dumped in the event of electrical power failure, on or before
June 30, 2007. Within 30 days of execution of the Lease, Landlord shall pay to
Tenant One Hundred Twenty-Eight Thousand Dollars ($128,000.00) toward the cost
and installation of such system. Tenant shall be responsible for all other costs
and expenses associated with the purchase, installation and operation of the
system. Landlord shall not unreasonably withhold, condition, or delay approval
for installation.
                    (ii) may, at Tenant’s sole cost and expense:
     Install a security card access system for Tenant’s Premises doors or other
reasonable security measures; provided, however, the location of any such system
and its components shall be subject to the Landlord’s consent, not to be
unreasonably withheld, conditioned or delayed.
In addition to the foregoing, Tenant hereby covenants and agrees that it will
not extend or renew any existing agreement (nor enter into any new agreement)
with Air Products and Chemicals, Inc. (or any other entity or individual) with
respect to hydrogen and/or nitrogen services and/or systems at the Property,
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, but may be conditioned upon acceptable resolution of
issues and discussion between Landlord and any such system provider, as
determined by Landlord in its sole judgment.
               (c) Except for the obligations of Landlord contained in
Paragraph 8 below or elsewhere in this Lease, Tenant will take good care of the
Premises and shall be responsible, at Tenant’s sole cost and expense, for the
operation, maintenance, repair and replacement of all of the Tenant Improvements
and all other improvements constructed by Tenant or Landlord, as well as the
mechanical equipment, fixtures and appurtenances therein (including, without
limitation, any production lines or facilities, clean rooms, deionized water
generation systems, hydrogen systems, nitrogen systems, oxygen systems, caustic
systems, process water systems, water chiller systems, hot water systems,
electric boiler systems,

9



--------------------------------------------------------------------------------



 



compressed air systems, vacuum systems, air handling units, re-circulation
units, the Base Cooling System (as defined at Paragraph 8(e)(i) below), the
Tenant’s Specialized Cooling System, and any other specialized equipment used by
Tenant), and will neither commit nor suffer any active or permissive waste or
injury thereof. In addition to the foregoing, except as set forth at
Paragraph 8(e)(v) below, Tenant shall be responsible for the operation,
maintenance, repair and replacement of the Hydrogen and Nitrogen Lines (as
defined at Paragraph 8(e)(v) below). Furthermore, Tenant’s responsibilities also
include, but shall not be limited to, janitorial service, the cleaning of
draperies, the shampooing and/or re-stretching of the carpeting located in the
Premises, and the regular painting and decorating of the Premises so as to
maintain the Premises in a good condition and state of repair. All such repair
work and maintenance and any alterations permitted by Landlord shall be done at
Tenant’s sole cost and expense by contractors selected by Tenant and approved by
Landlord, which approval Landlord agrees not to unreasonably withhold, condition
or delay. Subject to the provisions of Paragraph 14 below, Tenant shall, at
Tenant’s expense, promptly repair any injury or damage to the Premises or
Building caused by the misuse or neglect thereof by Tenant, by Tenant’s
contractors, subcontractors, customers, employees, licensees, agents, or
invitees permitted or invited (whether by express or implied invitation) on the
Premises by Tenant, or by Tenant moving in or out of the Premises.
               (d) Unless required to be performed pursuant to Paragraphs 7(a)
or 7(b) above, or 7(h) below, Tenant will not, without Landlord’s prior written
consent (not to be unreasonably withheld, conditioned, or delayed), make
alterations, additions or improvements in or about Premises (other than mere
decorations) and will not do anything to or on the Premises which will increase
the rate of fire or other insurance on the Building or the Property. Except as
set forth on Exhibit H attached hereto and made a part hereof, all existing
alterations, additions and improvements of a permanent nature made or installed
by or on behalf of Tenant in the Premises shall become the property of Landlord
at the expiration or earlier termination of this Lease. Prior to the
installation of any future alterations, additions or improvements of a permanent
nature at the Premises, the parties shall agree in writing (such writing,
hereinafter, a “Written Decision”) whether such items (i) shall remain at the
Premises and become the property of the Landlord at the expiration or earlier
termination of this Lease, or (ii) shall be removed by Tenant at the expiration
or earlier termination of this Lease. If Tenant is required to remove any such
alterations, additions or improvements, such removal shall be made at Tenant’s
sole cost and expense, and Tenant shall repair and restore the Premises to their
condition prior to such alteration, addition or improvement, reasonable wear and
tear, unrepaired casualty, and condemnation excepted. To the extent, in
violation of this Lease, the Tenant installs any permanent alterations,
additions or improvements without obtaining a Written Decision, in addition to
any other right or remedies Landlord may have under this Lease, Landlord
reserves the right to remove any and all of such items and Tenant’s cost and
expense. Any sum expended by Landlord in connection with the removal of any
permanent alterations, additions and/or improvements in accordance with this
Section 7(d) shall constitute Additional Rent.
               (e) No later than the last day of the Term or earlier termination
as provided herein, Tenant will remove all Tenant’s personal property and repair
all injury done by or in connection with installation or removal of said
property and surrender the Premises (together with all keys, access cards or
entrance passes to the Premises and/or Building) in as good a condition as they
were at the beginning of the Term, reasonable wear and tear, unrepaired
casualty, and damage caused by condemnation, the negligent acts or willful
misconduct of

10



--------------------------------------------------------------------------------



 



Landlord, its agents, employees, invitees, contractors, subcontractors and
others for whom Landlord is legally responsible, or any breach of any of
Landlord’s obligations under this Lease, excepted. Except as may be agreed by
Landlord and Tenant in writing, all property of Tenant remaining in the Premises
after expiration or earlier termination of the Term shall be deemed conclusively
abandoned and may be removed by Landlord, and Tenant shall reimburse Landlord
for the cost of removing the same, other than any property required hereunder or
by Landlord to remain on the Premises, subject however, to Landlord’s right to
require Tenant to remove any improvements or additions made to the Premises by
Tenant pursuant to Paragraph 7(d) above.
               (f) (i) In doing any work in the Premises, Tenant will use only
contractors or subcontractors consented to by Landlord in writing (which consent
Landlord agrees not to unreasonably withhold, condition or delay) prior to the
time such work is commenced. Further, in connection with any work in the
Premises that is expected to (or Landlord reasonably believes will) cost in
excess of $50,000.00, at Tenant’s option, either (A) Tenant, at its expense,
shall obtain prior to commencement of any work in the Premises a performance and
payment bond from its contractor, on the latest edition of the A.I.A. form,
covering such contractor’s obligations, in which Landlord shall be named as a
dual obligee, in the total amount of the cost of the work to be performed, or
(B) ALL SUCH CONTRACTORS APPROVED IN WRITING BY LANDLORD AND THEIR
SUBCONTRACTORS AND MATERIALMEN WILL BE REQUIRED TO EXECUTE AND DELIVER TO
LANDLORD A FULL AND FINAL LIEN WAIVER WITH RESPECT TO THE WORK TO BE PERFORMED
OR MATERIALS TO BE PROVIDED BY SUCH CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN IN
ADVANCE OF PERFORMING ANY WORK IN OR PROVIDING ANY MATERIALS TO THE PREMISES.
                    (ii) Tenant shall promptly bond off in a manner reasonably
acceptable to Landlord or otherwise release of record any lien or claim of lien
for material or labor claimed against the Premises or Building, or both, by such
contractors, subcontractors or materialmen if such claim should arise by virtue
of work contracted for by Tenant, and hereby indemnifies and holds Landlord
harmless from and against any and all losses, costs, damages, expenses or
liabilities including, but not limited to, reasonable attorney’s fees, incurred
by Landlord, as a result of or in any way related to such claims or such liens.
All work shall be performed in accordance with the Legal Requirements. If Tenant
fails to bond off in a manner reasonably acceptable to Landlord or otherwise
release of record any such lien within fifteen (15) days after Tenant receives
notice thereof, Landlord may remove such lien by paying the full amount thereof
or by bonding or in any other manner Landlord reasonably deems appropriate,
without investigating the validity thereof and irrespective of the fact that
Tenant may contest the propriety or the amount thereof, and Tenant, upon demand,
shall pay Landlord the amount so paid out by Landlord in connection with the
discharge of such lien, together with expenses incurred in connection therewith,
including attorneys’ fees. Nothing contained herein shall be construed as a
consent on the part of Landlord to subject Landlord’s estate in the Premises to
any lien or liability under the laws of the State of Missouri.

11



--------------------------------------------------------------------------------



 



               (g) All personal property brought into the Premises by Tenant,
its employees, licensees and invitees shall be at the sole risk of Tenant, and
Landlord shall not be liable for theft thereof or of money deposited therein or
for any damages thereto, such theft or damage being the sole responsibility of
Tenant.
          (h) (i) Tenant, at its expense, shall comply with all present or
future Legal Requirements affecting the Premises and with any reasonable
requirements of the insurance companies insuring Landlord against damage, loss
or liability for accidents in or connected with the Premises to the extent that
the same shall be applicable to (i) Tenant’s particular manner of use of the
Premises (as opposed to its mere use thereof), (ii) alterations and improvements
made by Tenant, or (iii) a breach by Tenant of its obligations under this Lease,
it being understood that Tenant shall not be, and Landlord shall be, responsible
for complying with Legal Requirements or insurance requirements imposed on the
Building generally and which would have to be complied with whether or not
Tenant was then in occupancy of the Premises. Nothing herein contained, however,
shall be deemed to impose any obligation upon Tenant to make any structural
changes or repairs unless necessitated by Tenant’s acts or omissions or by
reason of a particular use by Tenant of the Premises. Landlord shall be
responsible for complying with all Legal Requirements affecting the design,
construction and operation of the Building, including structural portions of the
Premises, entrances and common areas, or relating to the performance by Landlord
of any duties or obligations to be performed by it hereunder.
                    (ii) The parties acknowledge that Title III of the Americans
With Disabilities Act of 1990 and the regulations and rules promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
accessibility and barrier removal, and that such requirements may or may not
apply to the Premises and the Property depending on, among other things:
(1) whether Tenant’s business is deemed a “public accommodation” or “commercial
facility”, (2) whether such requirements are “readily achievable”, and
(3) whether a given alteration affects a “primary function area” or triggers
“path of travel” requirements. The parties hereby agree that: (a) Landlord shall
be responsible for ADA Title III compliance in the common areas, (b) Tenant
shall be responsible for ADA Title III compliance within the Premises, and (c)
Landlord may perform, or require that Tenant perform, and Tenant shall be
responsible for the cost of, ADA Title III “path of travel” requirements within
the Premises.
          8. LANDLORD’S SERVICES AND OBLIGATIONS.
               (a) Provided no Event of Default (as hereinafter defined) exists,
Landlord shall furnish the following services to the Building:
               (i) Air conditioning and heating for interior common areas of the
Property being actively used (during heating and cooling seasons determined by
Landlord) during Ordinary Business Hours (“Building Standard HVAC Services”).
Building Standard HVAC Services shall not include Tenant Specialized HVAC
Systems.

12



--------------------------------------------------------------------------------



 



“Tenant’s Specialized HVAC Systems” shall mean (A) any special space
conditioning systems or equipment required to accommodate Tenant’s operation, or
to accommodate environmental criteria such as temperature, humidity, and odor or
particulate contamination control (including, without limitation, Tenant’s
Specialized Cooling System), and (B) the Base Cooling System.
               (ii) Such security services that Landlord shall elect to provide
in its sole and absolute discretion (it being agreed that Landlord shall have no
obligation to provide any security services).
               (iii) Domestic potable water for drinking, lavatory or toilet
purposes (but this shall not be construed as requiring Landlord to install
plumbing facilities in the Premises).
               (iv) Janitorial service for the common areas of the Building,
including, but not limited to, (a) regular sweeping and cleaning of floors,
carpets and sidewalks, (b) trash removal, cleaning and supply provision to
restrooms, furniture, walls, ceilings and all other components of the common
areas, and (c) window cleaning, painting or decorating to maintain such areas in
good and commercially reasonable condition and appearance.
               (v) Electricity to operate the Building.
               (vi) Grounds care, including (a) snow removal, (b) the sweeping
of walks and parking areas, (c) repairs, replacement and re-striping of parking
lots, sidewalks and firelanes, and (d) the maintenance of landscaping in a
commercially reasonable manner.
                    (vii) General management, including supervision, inspections
and management functions.
               (b) Provided no Event of Default exists, Landlord shall furnish
the following services to the Premises:
                    (i) Electricity by providing electric current in reasonable
amounts necessary for the uses set forth at Paragraph 6 (the cost of which shall
be paid by Tenant consistent with the provisions of Paragraph 3(d)).
                    (ii) Periodic changing of Building standard light bulbs in
the ceilings (the cost of which shall be paid by Landlord). Tenant shall be
responsible for all other light bulbs at the Premises, and the changing thereof.
               (c) Tenant shall have the right to install equipment at the
Premises, subject to Landlord’s prior approval (which shall not be unreasonably
withheld, conditioned or delayed), provided such equipment does not exceed the
rated electric design of the feeders and substations that serve the Premises.
Landlord shall have the right to designate the bus ducts, panels, and/or
substations that may be used by Tenant. Additionally, Tenant agrees that if any

13



--------------------------------------------------------------------------------



 



new load is added to a source not dedicated to the Tenant’s sole use and tracked
by an existing submeter, Tenant at its sole cost and expense shall install a
submeter as directed by the Landlord.
               (d) Landlord shall not be liable for any damages directly or
indirectly, and, except as set forth below, Tenant shall have no right of
set-off or reduction in Rent, resulting from any interruption in connection with
the furnishing of services or utility services referred to herein, including,
but not limited to, any interruption in services or utility services due to
breakage, shortage of labor, shortage of fuel or for any other cause; provided,
however, in the event of interruption or discontinuance of water or electrical
service provided by or through Landlord pursuant to this Lease and such
interruption or discontinuance, in the reasonable judgment of the Tenant,
materially interferes with and adversely affects Tenant’s ability to conduct
business in the Premises, then Tenant may deliver notice of such interruption or
discontinuance (which notice for purposes hereof may be made by telephone to
(i) Landlord’s project manager or management agent, and (ii) Landlord; and
promptly thereafter confirmed in writing (which written notice may be delivered
by facsimile) to (x) Landlord’s project manager or management agent, and
(y) Landlord, notwithstanding any other notice provision of this Lease to the
contrary; such notice, hereinafter the “Initial Contact”) in which event
Landlord shall immediately commence efforts to remedy the situation. The parties
hereby acknowledge and agree that such remedy efforts (hereinafter, “Repair
Efforts”) may include, particularly in the initial stages after receipt of the
Initial Contact, conducting appropriate analysis, investigation and diagnostic
due diligence to determine the extent of any problem and an appropriate
solution, and that such efforts may include contacting service providers and
other third party vendors for advice and guidance. After twelve (12) hours from
delivery of the telephonic Initial Contact, Tenant may request Landlord to
provide a status of the Repair Efforts and a summary of the proposed corrective
action. In the event of a service interruption or discontinuance of service that
requires Repair Efforts (as described above) that continues beyond two
(2) consecutive days following Landlord’s receipt of Tenant’s telephonic Initial
Contact, Base Rental shall be abated proportionately in an amount equal to the
portion of the Primary Premises rendered unusable commencing on the third (3rd)
consecutive day following the date of Landlord’s receipt of Tenant’s telephonic
Initial Contact. Landlord and Tenant agree that if such interruption or
discontinuance of water or electrical service materially interferes with and
adversely affects Tenant’s ability to conduct business in the Primary Premises,
but Tenant does not totally discontinue operations, then a partial Base Rental
reduction shall be provided in proportion to the amount of the Primary Premises
affected by such discontinuance or disruption which Tenant does not continue to
use. Without limitation on the foregoing, under no circumstances shall Landlord
incur liability for damages caused directly or indirectly by any malfunction of
any of Tenant’s computer systems, production lines or facilities, or any clean
rooms, or any deionized water generation systems, hydrogen systems, nitrogen
systems, oxygen systems, caustic systems, process water systems, water chiller
systems, hot water systems, electric boiler systems, compressed air systems,
vacuum systems, air handling units, re-circulation units, the Base Cooling
System, the Tenant’s Specialized Cooling System, any other specialized equipment
used by Tenant, or the Hydrogen and Nitrogen Lines, resulting from or arising
out of the failure or malfunction of any electrical, air conditioning, chilled
water or other system serving the Building, and Tenant hereby expressly waives
the right to make any such claim against Landlord. In no event shall Landlord be
liable for special, exemplary or consequential damages. Notwithstanding the
foregoing, in the event of an interruption or discontinuance of services

14



--------------------------------------------------------------------------------



 



which materially and adversely affects Tenant’s ability to conduct its business
in the Premises, Landlord agrees to exercise commercially reasonable efforts to
promptly restore such services.
               (e) (i) Landlord shall provide a dedicated cooling system (the
“Base Cooling System”) consisting of two 500 ton air-cooled chillers and all
associated plumbing, electric and controls to provide cooling capacity for
Tenant’s office and support space only, as depicted on Exhibit K attached hereto
and made a part hereof. Tenant hereby acknowledges and agrees that (i) as of the
date hereof, Landlord has installed the Base Cooling System, and (ii) Landlord
has no responsibilities or obligations with respect to the operation,
maintenance, or replacement of the same. As set forth at Paragraph 7(c) above,
Tenant shall be responsible for any and all costs, fees and expenses for the
operation, maintenance, repair and replacement of the Base Cooling System.
                    (ii) To the extent Landlord determines that a screening
system is required at the Nitrogen Area, Landlord shall be responsible, at
Landlord’s sole cost and expense, for any such screening system.
                    (iii) Landlord reserves the right, at its sole cost and
expense, to relocate the nitrogen system (which is currently located in the
Nitrogen Area) and/or the hydrogen system (which is currently located in the
Hydrogen Area). In connection with any such relocation of the nitrogen and/or
hydrogen systems, Landlord shall undertake commercially reasonable efforts to
minimize any interference with Tenant’s operations at the Premises.
Additionally, to the extent that any screening systems (including any permanent
structure or building) installed by Tenant existed prior to such relocation,
Landlord shall be responsible, at its sole cost and expense, for installing a
comparable screening system at the relocated site.
                    (iv) To the extent Landlord determines that landscaping is
required around the Hydrogen Area, Nitrogen Area and/or the Storage Area,
Landlord shall be responsible, at Landlord’s sole cost and expense, for such
landscaping.
                    (v) Landlord shall be responsible for any damage to those
portions of the service/system lines with respect to the hydrogen and nitrogen
systems serving the Premises that are located under space leased to other
tenants (which is not accessible by Tenant) or located underground, unless such
damage is caused by or results from the negligent acts or omissions of Tenant,
or its agents, employees, licensees or contractors. The entirety of such
service/system lines shall hereinafter be referred to as the “Hydrogen and
Nitrogen Lines”, and the portions for which Landlord shall be responsible for
damage (as described above) shall hereinafter be referred to as the “Obstructed
Segments”.
               (f) During the Term, Landlord shall comply with all Legal
Requirements, except to the extent such compliance is the obligation of Tenant,
and shall

15



--------------------------------------------------------------------------------



 



perform in a good and workmanlike manner in compliance with all applicable Legal
Requirements, all maintenance, repairs and replacements to: (i) the structural
components of the Primary Premises and the FabTech – Basement Area, including
without limitation the roof, roofing system, exterior walls, bearing walls,
support beams, foundations, columns, exterior doors and windows and lateral
support to the Primary Premises and the FabTech – Basement Area; (ii) assure
water tightness of the Primary Premises and the FabTech – Basement Area
(including caulking of the flashings) and repairs to the roof, roofing system,
curtain walls, windows, and skylights if required to assure water tightness;
(iii) the plumbing, fire sprinkler, electrical and mechanical lines and
equipment associated therewith, including without limitation elevators; (iv) the
exterior improvements to the Property, including walkways, driveways, parking
areas, parking area lighting, if any, shrubbery and landscaping; (v) the glass
including cleaning and replacements; (vi) the Premises caused by the breach of
this Lease by the Landlord or the negligent acts (but not negligent omissions)
or willful misconduct of Landlord, its agents, independent contractors,
representatives or employees; and (vii) the fire suppression system for the
Building. Notwithstanding the foregoing, all electrical wiring and equipment
(including, without limitation, all bus ducts, electric panels and any and all
other similar equipment) within the Premises shall be the responsibility of
Tenant. Landlord shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises while making repairs to the Building or the
Premises.
               (g) Landlord shall have no obligation or liability with respect
to or in any way connected with the Premises, or service to the Premises, except
as set forth in the Lease. Landlord shall not be deemed to have committed a
breach of any repair or maintenance obligations unless it makes repairs
negligently or fails to satisfy its repair or maintenance obligations under this
Lease within a reasonable period of time, taking into consideration the nature
of the repair or maintenance to be undertaken and the impact on Tenant of any
delay in the performance of such repair or maintenance.
          9. HAZARDOUS WASTES/ENVIRONMENTAL COMPLIANCE.
               (a) Definitions. As used in this Paragraph, the following terms
have the indicated meanings:
               (i) “Hazardous Material” means any chemical, compound, material,
mixture, living organism or substance that is now or hereafter defined or listed
in, or otherwise classified pursuant to, any Environmental Laws as a “hazardous
substance”, “hazardous material”, “hazardous waste”, “extremely hazardous
waste”, “infectious waste”, “toxic substance”, “toxic pollutant” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity or toxicity, including any petroleum, polychlorinated biphenyls
(“PCBs”), asbestos, radon, natural gas, natural gas liquids, liquefied natural
gas or synthetic gas usable for fuel (or mixtures of natural gas and such
synthetic gas).
               (ii) “Environmental Laws” means any and all present and future
federal, state and local laws (whether under common law, statute, rule,
regulation

16



--------------------------------------------------------------------------------



 



or otherwise), requirements under permits issued with respect thereto, and other
requirements of any “Governmental Authority” relating to any Hazardous Material
or to any activity involving a Hazardous Material, including without limitation
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901
et seq., the Clean Water Act, 33 U.S.C. 1251 et seq., the Clean Air Act, 42
U.S.C. 7401 et seq., the Toxic Substance Control Act, 15 U.S.C. 2601 et seq.,
and the Safe Drinking Water Act, 42 U.S.C. 300f through 300j, as all of the
foregoing may be amended from time to time.
               (iii) “Governmental Authority” means all federal, state, and
local governmental agencies, authorities, and courts.
               (iv) “Remedial Work” means any loss, cost, expense, claim, or
liability arising out of any investigation, monitoring, cleanup, containment,
removal, storage, or restoration work.
               (b) Covenants. Subject to the provisions of Paragraph 9(h) below,
throughout the term of this Lease, Tenant shall: (i) prevent the presence, use,
generation, release, discharge, storage, disposal, or transportation of any
Hazardous Materials on, under, in, above, to, or from the Premises, other than
in strict compliance with all applicable Environmental Laws and the terms of
this Lease; (ii) not cause the presence, use, generation, release, discharge,
storage, disposal or transportation of any Hazardous Materials on, under, in,
above, to, or from the Building or the Property, other than in strict compliance
with all applicable Environmental Laws and the terms of this Lease;
(iii) conduct all activities on the Premises in accordance with applicable
Environmental Laws; (iv) not conduct any activities on the Premises, the
Building or the Property which is regulated as an activity subject to
pre-treatment standards pursuant to 40 C.F.R. § 403 et. seq. other than in
strict compliance with all applicable Environmental Laws and the terms of this
Lease; (v) obtain all permits required for its operations under any
Environmental Law (and, if requested by Landlord, provide copies of permits,
amendments and variances thereto to Landlord); (vi) not conduct its operations
as to constitute hazardous waste treatment storage or disposal facilities
pursuant to 42 U.S.C. § 6924 or other similar Environmental Law; (vii) not
install or operate, any underground storage tank; and (viii) not install or
operate any underground injection well.
               (c) Indemnification by Tenant. If due to the activities of
Tenant, its employees, agents, guests, invitees or contractors, Tenant shall
indemnify, defend, and hold Landlord harmless from and against: (i) any Remedial
Work required under any Environmental Law or by any Governmental Agency in the
Premises, the Building or the Property, (ii) any breach of this Paragraph 9 of
this Lease; and (iii) any claims of third parties for loss, injury, expense, or
damage arising out of the presence, release, or discharge of any Hazardous
Materials on, under, in, above, to, or from the Premises, the Building or the
Property. In the event any Remedial Work is so required under any applicable
federal, state, or local law, rule, regulation or order with respect to any
activities by Tenant in the Property, Tenant shall promptly perform or cause to
be performed such Remedial Work in compliance with such law, rule, regulation,
or order. In the event Tenant shall fail to commence the Remedial Work in a
timely fashion, or shall fail to prosecute diligently the Remedial Work to
completion, such failure shall constitute an Event of Default on the part of
Tenant under the terms of this Lease, and Landlord, in addition

17



--------------------------------------------------------------------------------



 



to any other rights or remedies afforded it hereunder, may, but shall not be
obligated to, cause the Remedial Work to be performed, and Tenant shall promptly
reimburse Landlord for any and all costs and expenses, including reasonable
attorneys’ fees, related thereto upon demand. This provision shall expressly
survive the expiration or earlier termination of this Lease. Landlord and
Landlord’s representatives are authorized to enter the Premises at any time to
inspect the Remedial Work. Tenant shall keep Landlord apprised of all efforts to
perform the Remedial Work and shall provide Landlord with copies of all
correspondence, reports, or other documents pertaining to the Remedial Work
within 48 hours of Tenant’s receipt of such documentation. Landlord acknowledges
and agrees that notwithstanding anything herein to the contrary, Tenant shall
have no responsibility for or with respect to any Hazardous Material existing in
or on the Premises or Property on the date Landlord delivers possession of the
Premises to Tenant or for or with respect to any Hazardous Material which Tenant
did not store, release or discharge on or into the Premises or dispose of.
               (d) Indemnification by Landlord / Tenant Termination Right. If
due to the activities of the Landlord, its employees, agents, guests, invitees
or contractors, Landlord shall indemnify, defend, and hold Tenant harmless from
and against: (i) any Remedial Work required under any Environmental Law or by
any Governmental Agency in the Premises, the Building or the Property; and
(ii) any claims of third parties for loss, injury, expense, or damage arising
out of the presence, release, or discharge of any Hazardous Materials on, under,
in, above, to, or from the Premises, the Building or the Property. In the event
any Remedial Work is so required under any applicable federal, state, or local
law, rule, regulation or order with respect to any activities by Landlord,
Landlord shall promptly perform or cause to be performed such Remedial Work in
compliance with such law, rule, regulation, or order. In the event Landlord
shall fail to commence such Remedial Work in a timely fashion, or shall fail to
prosecute diligently such Remedial Work to completion, such failure shall
constitute an Event of Default on the part of Landlord under the terms of this
Lease, and Tenant shall be entitled to terminate this Lease without penalty upon
ten (10) days prior written notice thereof to Landlord; provided, however, at
any time a Mortgage (as hereinafter defined) affecting all or any portion of the
Premises is outstanding, subject to the terms and conditions set forth in any
subordination non-disturbance and attornment agreement (or such other similar
instrument) between the Tenant and Mortgagee (as hereinafter defined), Tenant
shall provide Mortgagee with (i) written notice of Landlord’s failure to timely
commence or diligently prosecute the completion of such Remedial Work, and
(ii) thirty (30) days to undertake the commencement or diligent prosecution of
completion, as the case may be, of the same. Should Mortgagee fail to undertake
the commencement or diligent prosecution of completion of such Remedial Work as
aforesaid, Tenant shall be entitled to terminate this Lease without penalty upon
ten (10) days prior written notice thereof to Landlord and Mortgagee.
               (e) Notice. Landlord and Tenant shall:
               (i) within two (2) business days after receipt of any notice,
demands, lawsuits, or other correspondence (collectively, “Notices”) from any
Government Agency or private party with respect to Hazardous Materials or
knowledge of any Notice or any of the circumstances described below affecting
the Premises, the Building or the Property, notify the other and provide the
other with all copies of any such Notices and any other information pertaining
to the Premises, the Building or the

18



--------------------------------------------------------------------------------



 



Property of which such party has actual knowledge, including, but not limited
to, the following:
               (A) The violation of any Environmental Law;
               (B) The loss of any permit issued in accordance with any
Environmental Law;
               (C) Any action undertaken by any Government Agency or private
party under or in accordance with any Environmental Law;
               (D) The institution of any lawsuit under or in accordance with
any Environmental Law by any Governmental Authority or any private party; or
               (E) The service of a potentially responsible party demand letter
from any private or Governmental party or Governmental Authority.
               (ii) Notify the other party immediately of any release,
threatened release or discharge of Hazardous Materials on, under, to or from the
Premises, the Building or the Property.
               (f) Right of Entry, Inspection, and Testing. Except in the event
of any emergency (when Landlord may enter without notice of any kind), Landlord
and its agents shall have the right to enter the Premises upon 24 hours notice
to Tenant (or, if Tenant provides written notice to Landlord of the name,
address, telephone number and e-mail address of Tenant’s administrative manager
or designee (as the case may be), then such administrative manager or designee)
and inspect the Premises and Tenant’s business operations. Landlord’s entry and
inspection shall not interfere with Tenant’s normal business operations, and,
except in the event of any emergency, Landlord shall provide the opportunity for
a representative of Tenant to accompany Landlord or its agents. Landlord shall
be permitted to conduct tests and take samples at the Premises.
               (g) Existing Environmental Building Materials. Tenant
acknowledges that the Project may contain building materials which include
asbestos containing materials and wall coverings which may include lead-based
paints (“Existing Environmental Building Materials”). As of the date of this
Lease, the Existing Environmental Building Materials do not violate applicable
laws. Tenant accepts that fact that the Project may contain the Existing
Environmental Building Materials. Landlord agrees to indemnify and hold Tenant
harmless from any costs, expenses, or liabilities, including reasonable
attorneys’ fees, which may arise during the Term in connection with the Existing
Environmental Building Materials.
               (h) Environmental Health and Safety Agreement. The Landlord and
Tenant have executed that certain Environmental Health and Safety Agreement
dated October 29, 1999 (the “EHSA”), a copy of which is attached hereto as
Exhibit E and made a part hereof.

19



--------------------------------------------------------------------------------



 



The parties hereby agree that any and all references in the EHSA to a “lease” or
any other similar “agreement” shall mean this Lease. Section D.1.b. of the EHSA
requires Tenant to collect and store hazardous waste generated at the Primary
Premises (hereinafter, “Tenant Waste”) in “tenant’s hazardous waste storage
area”. Subject to all of the terms, conditions and provisions of this Lease
(including, without limitation, compliance with the EHSA and all Legal
Requirements), Tenant shall be permitted to collect and store such Tenant Waste
in the Storage Area. In the event of a discrepancy between the terms and
provisions of this Lease and the EHSA, the terms and provisions of the EHSA
shall control.
          10. ASSIGNMENT AND SUBLEASE.
               (a) Except as hereafter provided, Tenant shall not sublet any
part of the Premises, nor assign, pledge or encumber this Lease or any interest
herein, without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed by Landlord. Landlord shall be
entitled to deny consent to an assignment of this Lease if, by way of
illustration but not limitation, the financial statements of the proposed
assignee do not demonstrate such assignee’s ability to comply with Tenant’s
obligations hereunder. Consent by Landlord to one assignment or sublease shall
not destroy or waive Landlord’s required consent as to any subsequent assignment
or subletting, and all later assignments and subleases shall likewise be made
only upon prior written consent of Landlord. In the event an assignment is
consented to by Landlord, any assignees shall become liable directly to Landlord
for all obligations of Tenant hereunder without relieving or in any way
modifying Tenant’s liability hereunder, but rather Tenant and its transferee
shall be jointly and severally liable therefor; provided, however, Tenant shall
be relieved of liability hereunder if such transferee assumes all of Tenant’s
responsibilities and obligations hereunder and such transferee, as of the date
of such assignment, has a credit rating equal to or exceeding the credit rating
of Tenant as ascribed by either (i) Standard and Poor’s, or (ii) Moody’s
Investors Service. In the event Landlord gives its consent to any such
assignment or sublease (excluding an Affiliate Transfer, as defined below), one
hundred percent (100%) of any rent or other cost to the assignee or subtenant
for all or any portion of the Premises over and above the Rent payable by Tenant
for such space shall be retained by Tenant. In the event a sublease or
assignment is made as herein provided, Tenant shall pay Landlord a charge equal
to the actual costs incurred by Landlord, in Landlord’s reasonable judgment
(including, but not limited to, the use and time of Landlord’s personnel), for
all of the necessary legal and accounting services required to accomplish such
assignment or subletting, as the case may be. Any transfer, assignment or
sublease of all or any portion of the Premises or Tenant’s interest under this
Lease made without Landlord’s consent shall be void and of no force or effect.
               (b) Notwithstanding the foregoing, Tenant named herein, FabTech,
Inc. (“FabTech”) may assign this Lease or sublet any portion of the Premises to
(i) any wholly owned subsidiary of FabTech, so long as it remains as such,
(ii) Diodes, Inc. a Delaware corporation (hereinafter, the “Parent”), so long as
such Parent owns all of the classes of stock of FabTech, or (iii) LITE-ON
Semiconductor Corporation, a Taiwanese corporation (“LITE-ON Semiconductor”), or
any wholly owned subsidiary thereof. The assignments and sublettings permitted
by clauses (i), (ii) and (iii) are hereinafter called “Affiliate Transfers”. An
Affiliate

20



--------------------------------------------------------------------------------



 



Transfer may only be made upon prior written notice to Landlord, but shall not
require Landlord’s consent.
               (c) Except as set forth at Section 10(a) above, in the event of
any assignment of this Lease or sublease of all or a part of the Premises,
Tenant shall not be released from any of its obligations under this Lease. In
the event this Lease has been assigned by Tenant, either with the approval and
consent of Landlord or to a permitted assignee, and the original Tenant named
herein has not been released by Landlord from liability with respect to such
assignment, Landlord agrees to give Tenant a copy of any notice of default given
by Landlord to such assignee and the same opportunity to cure the default of
such assignee as is given to such assignee under this Lease, including the right
to regain possession if such assignee is in default under its obligations of
this Lease. In the event of an Event of Default by such assignee, at Tenant’s
request and at Tenant’s sole cost and expense (including, without limitation,
the payment by Tenant of Landlord’s reasonable attorneys’ fees), Landlord agrees
to terminate this Lease as to such assignee and to enter into a replacement
lease with Tenant for the balance of the remaining Term hereof under the same
terms and conditions herein set forth as applicable to the Premises, provided
that Tenant cures all such defaults by such assignee.
          11. DAMAGE OR DESTRUCTION.
               (a) Tenant shall promptly notify Landlord of any damage to the
Premises or the Building of which Tenant has actual knowledge occasioned by
storm, earthquake, fire, the elements, casualty or any other cause (a
“Casualty”). If the Premises are totally destroyed (or so substantially damaged
as to be untenantable in the reasonable determination of an architect selected
by Landlord (“Architect”) by a Casualty, then within sixty (60) days from the
date of such Casualty (the “Evaluation Period”):
               (i) Landlord shall determine, based upon information from
Landlord’s insurance company, whether Landlord will receive (in a timely manner)
adequate insurance proceeds to complete the required repairs to or restoration
of the Premises;
               (ii) Landlord shall determine from the holder of any mortgage,
deed of trust, indenture, deed to secure debt or other similar instrument
encumbering the Property whether Landlord will be allowed to apply such
insurance proceeds to the required repair or restoration instead of applying
such proceeds toward the reduction of any indebtedness secured by the Property;
               (iii) Landlord shall determine if the zoning laws or building
codes then in existence will permit the reconstruction of the Building as of
right (without variance); and

21



--------------------------------------------------------------------------------



 



               (iv) Landlord shall engage a reputable contractor to determine
the length of time expected to repair or restore the Premises.
     If during the Evaluation Period (A) Landlord determines either that it will
not receive sufficient insurance proceeds to complete the required repair or
restoration or will not be allowed by the holder of any mortgage or deed to
secure debt encumbering any portion of the Property to apply such proceeds to
the required repair or restoration, (B) Landlord determines that the zoning laws
or building codes then in existence will not permit the reconstruction of the
Building as of right (without variance), (C) in the determination of Landlord’s
contractor, the Premises cannot reasonably be repaired, replaced or restored
within one hundred eighty (180) days after commencement of repairs or
restoration, or (D) this Lease is in the last eighteen (18) months of its Term,
Landlord shall have the option to terminate this Lease as of the date of the
occurrence of the Casualty by giving written notice to Tenant within fifteen
(15) days after the end of the Evaluation Period. If (X) in the determination of
Landlord’s contractor the Premises cannot reasonably be repaired, replaced or
restored within one hundred eighty (180) days after commencement of repairs or
restoration, or (Y) this Lease is in the last eighteen (18) months of its Term,
and in either case the Casualty was not the result of any willful misconduct of
Tenant, its agents, servants, employees or subtenants, Tenant also shall have
the option to terminate this Lease as of the date of the occurrence of the
Casualty by giving written notice to Landlord within fifteen (15) days after the
later of (i) the end of the Evaluation Period and (ii) the date Tenant receives
the determination of Landlord’s contractor regarding how long it will take to
repair, replace or restore the Premises.
               (b) Unless this Lease is terminated pursuant to Paragraph 11(a)
above, in the event of damage to the Premises or the Building occasioned by a
Casualty, Landlord shall, subject to the provisions of Paragraph 11(d) below,
promptly commence and thereafter pursue diligently and as expeditiously as
practicable, the repair and restoration of damage to the Premises, using
standard working methods and procedures:
               (c) Unless the damage to the Premises, the Building or services
to the Premises is caused by the intentional acts of Tenant, its permitted
assignees or subtenants, employees or agents, the Rent shall abate in proportion
to that part of the Premises rendered unfit for use by Tenant for Tenant’s
permitted use described in Paragraph 6(a) above as a result of such damage
(which for such purposes shall include damage to the Building or to services to
the Premises if the Premises are thereby rendered unfit for Tenant’s permitted
use). The nature and extent of interference to Tenant’s ability to use the
Premises for Tenant’s permitted use shall be considered in determining the
amount of said abatement, and the abatement shall commence and continue from the
date the Casualty occurred until ten (10) days after the date Landlord
substantially completes the repair and restoration of the Premises and gives
notice to Tenant that said repairs and restoration are substantially completed,
or until Tenant again uses the Premises or the portions thereof rendered
unusable, whichever occurs first. Anything in the foregoing to the contrary
notwithstanding, if twenty-five percent (25%) or more of the Premises has been
so damaged or destroyed as to render such damaged or destroyed portion unfit for
Tenant’s permitted use, such damage or destruction was not caused by the
intentional acts of Tenant, its permitted assignees or subtenants, employees or
agents, and if Tenant vacates the entire Premises

22



--------------------------------------------------------------------------------



 



during the period of repair or restoration, then Rent shall abate in its
entirety during the period of repair or restoration.
               (d) Notwithstanding anything to the contrary contained or implied
elsewhere in this Lease, Landlord is not and shall not be obligated to repair or
restore damage to Tenant’s trade fixtures, furniture, furnishings, equipment or
other personal property, or any Tenant Improvements or other improvements made
to the Premises by Tenant.
               (e) If either party terminates this Lease consistent with the
provisions of Paragraph 11 (a) above, the Rent (including any Additional Rent,
and other charges due hereunder) shall be payable up to the termination date,
after taking into account any applicable abatement. Landlord shall promptly
refund to Tenant any prepaid, unaccrued Rent and Additional Rent (after taking
into account any applicable abatement), less any sums then owing by Tenant to
Landlord.
          12. CONDEMNATION.
          If all of the Premises, (or a part of the Premises such that the
remainder of the Premises in the reasonable judgment of the Architect is not
reasonably usable for Tenant’s permitted use described in Paragraph 6(a) above),
are taken by exercise of the power of eminent domain or other similar proceeding
(or are conveyed by Landlord in lieu of such taking), this Lease will terminate
on a date which is the earlier of the date upon which the condemning authority
takes possession of the Premises or the date on which title to the Premises is
vested in the condemning authority. In the event of a partial taking where this
Lease is not terminated, the Base Rental and Additional Rent will be abated in
the proportion of the rentable area of the Premises so taken to the rentable
area of the Premises immediately before such taking. In the event of any such
taking, the entire award relating to the Building or the Property will be paid
to Landlord, and Tenant will have no right or claim to any part of such award;
however, Tenant will have the right to assert a claim against the condemning
authority, so long as Landlord’s award is not reduced or otherwise impacted as a
consequence of such claim, for Tenant’s moving expenses, the Tenant Improvements
and trade fixtures owned by Tenant and interruption to Tenant’s business.
          13. INSURANCE.
               (a) Tenant shall carry (at its sole expense from and after the
date hereof and during the Term) the following insurance:
               (i) Commercial property insurance with special causes of loss
coverage (including earthquake and flood insurance as appropriate), or its
equivalent, insuring the Tenant Improvements and Tenant’s interest in any other
improvements to the Premises together with any and all furniture, equipment,
supplies, contents and other property owned, leased, held or possessed by it and
contained therein (including, without limitation, any of Tenant’s computer
systems, production lines or facilities, or any clean rooms, or any deionized
water generation systems, hydrogen systems, nitrogen systems,

23



--------------------------------------------------------------------------------



 



oxygen systems, caustic systems, process water systems, water chiller systems,
hot water systems, electric boiler systems, compressed air systems, vacuum
systems, air handling units, re-circulation units, the Base Cooling System, the
Tenant’s Specialized Cooling System, any other specialized equipment used by
Tenant, and the Hydrogen and Nitrogen Lines, such insurance coverage to be in an
amount equal to the full insurable value of such improvements and property,
subject to reasonable deductibles, as such may increase from time to time.
Tenant shall have the right to include the Premises within a blanket policy of
insurance which includes the Premises and other locations;
               (ii) boiler and machinery insurance and boiler broad form
insurance with respect to the any deionized water system, hot water system,
electric boiler system, hydrogen system, nitrogen system, oxygen system,
compressed air system, vacuum system, silane gas bunker, steam boiler system and
any other boilers and machinery that may exist at the Premises, and boiler
comprehensive form insurance covering fired pressure vessels and machinery of 10
or greater horsepower (and air conditioner/air compressor unit coverage as
applicable), if any, located in or exclusively servicing the Premises, in an
amount reasonably designated by Landlord, for and in the name of Tenant and
Landlord as their respective interests may appear.
               (iii) workers’ compensation insurance as required by applicable
law and employer’s liability coverage of $100,000 for each accident, $500,000
disease policy limit, and $100,000 disease, each employee limit; and
               (iv) commercial general liability insurance containing coverages
reasonably acceptable to Landlord, insuring Tenant, Landlord, Landlord’s
Mortgagee and any other person reasonably designated by Landlord against any and
all liability for injury to or death of a person or persons and for damage to
property occasioned by or arising out of any construction work being done on the
Premises by or on behalf of Tenant (excluding work being performed by Landlord),
or arising out of the use or occupancy of the Premises by Tenant, its employees,
agents, representatives or contractors, which policy shall have a per occurrence
limit of $1,000,000, aggregate $2,000,000, an umbrella of $5,000,000 for any
bodily injury or property damage occurring as a result of or in conjunction with
the above, a deductible no higher than $100,000, and which liability insurance
shall (A) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is not excess and is non-contributing with any
insurance requirement of Tenant; (B) contain a severability of interest clause
acceptable to Landlord; and (C) specifically cover contractual liability.
          The insurance required in subparagraph (iv) above shall name Landlord,
Townsend Capital, LLC, Landlord’s Mortgagee (if identified by Landlord to
Tenant; for purposes of satisfying the foregoing (and Paragraph 13(b) below),
the parties hereby acknowledge and agree that, as of the date hereof, Landlord’s
Mortgagee is IXIS Real Estate Capital with a notice address of 9 West 57th
Street, 36th Floor, New York, New York 10019, Attention: Real Estate
Administration (Gary DiGiuseppe), Facsimile Number: 212-891-6263, and any other
person reasonably designated by Landlord and approved by Tenant’s insurance
carrier as additional insureds. All said insurance policies shall be carried
with companies licensed to do business in the State of Missouri reasonably
satisfactory to Landlord, shall be

24



--------------------------------------------------------------------------------



 




written on an occurrence basis, and shall be noncancellable except after thirty
(30) days’ written notice to Landlord. Duly executed certificates of such
insurance on the ACORD Form 27 format and otherwise, in form reasonably
acceptable to Landlord, shall be delivered to Landlord prior to the Commencement
Date and at least thirty (30) days prior to the expiration of each respective
policy term. Each insurance policy will contain a provision requiring thirty
(30) days prior written notice to Landlord and any other additional insured of
any material change to such policy, or if the policy is cancelled or not renewed
(other than for non-payment of the applicable premium, in which event only ten
(10) days prior notice of cancellation or non-renewal shall be required).
          (b) Throughout the making of any alterations or improvements (other
than mere decorations) by Tenant, its agents, contractors or employees, Tenant
or Tenant’s contractor(s), at its expense, shall carry or cause to be carried
(i) workmen’s compensation insurance in statutory limits, covering all persons
employed in connection with such alteration or improvements, (ii) builder’s risk
insurance covering all physical loss (including any loss of or damage to
supplies, machinery and equipment) in connection with the making of such
alterations or improvements, and (iii) commercial general liability insurance,
with completed operations endorsement, covering any occurrence in or about the
Premises in connection with such improvements, which commercial general
liability insurance policy shall have a per occurrence limit of $1,000,000,
aggregate $2,000,000, an umbrella of $5,000,000, and a deductible no higher than
$100,000. Tenant shall furnish Landlord with satisfactory evidence that such
insurance is in effect before the commencement of its improvements and, on
request, at reasonable intervals thereafter. Evidence of such insurance in ACORD
Form 27 format and signed by a reputable insurance agent shall be delivered to
Landlord prior to the commencement of any such alterations or improvements. Each
policy shall name Landlord, Townsend Capital, LLC, and Landlord’s Mortgagee (if
identified by Landlord to Tenant) as an additional insured and shall contain a
provision requiring thirty (30) days prior written notice to Landlord and any
other additional insured of any material change to such policy, or if the policy
is cancelled or not renewed.
          (c) Landlord shall maintain, at a minimum, the following:
               (i) commercial property insurance, with special causes of loss
coverage for the Building in an amount equal to 100% of the full replacement
value of the Building and providing loss of rents coverage equal to eighteen
(18) months rent for the gross rent roll of the Project. Landlord shall have the
right to include the Building within a blanket policy of insurance including the
Building and other locations.
               (ii) commercial general liability insurance insuring Landlord
against any and all liability for injury to or death of a person or persons and
for property damage occasioned by or arising out of the acts or omissions of
Landlord, its employees, agents representatives or contractors, such policy to
have a $1,000,000 per occurrence, $2,000,000 aggregate, and $5,000,000 umbrella
for any bodily injury or property damage occurring as a result of or in
conjunction with the above.
          14. SUBROGATION AND WAIVER.

25



--------------------------------------------------------------------------------



 



          Anything in this Lease to the contrary notwithstanding, to the full
extent permitted by law, Landlord and Tenant each hereby waives any and all
rights of recovery, claim, action or cause of action, against the other, its
agents, servants, partners, shareholders, officers, or employees, for any loss
or damage that may occur to the Premises or the Property, or any improvements
thereto, or any personal property of such party therein, by reason of fire, the
elements, or any other cause to the extent such loss or damage is covered by the
terms of a valid and collectible commercial property insurance policy with
special causes of loss coverage in effect at the time of such loss (or would
have been covered under any such insurance required by this Lease to be
maintained by a party) regardless of cause or origin, including negligence of
the other party hereto, its agents, officers, partners, shareholders, servants,
or employees, and covenants that no insurer shall hold any right of subrogation
against such other party. Landlord and Tenant will cause their respective
insurers to issue appropriate waiver of subrogation rights endorsements to all
policies of commercial property insurance policy with special causes of loss
coverage carried in connection with the Property and the Premises; provided that
the foregoing waiver by each party is conditioned upon the other party’s
carrying insurance with the above described waiver of subrogation, and if such
coverage is not obtained or maintained by either party, then the other party’s
waiver shall be deemed rescinded until such waiver is either obtained or
reinstated.
          15. INDEMNIFICATION AND HOLD HARMLESS.
               (a) Tenant does hereby agree to defend, indemnify and hold
Landlord harmless from and against any and all liability for any injury to or
death of any person or persons or any damage to property occurring during the
Term hereof and in any way arising out of or in connection with Tenant’s use or
occupancy of the Premises, or in any way arising out of any activities in or
about the Premises, the Building or other portions of the Property, of Tenant,
its assignees or subtenants or of the respective agents, employees, licensees,
contractors or invitees of Tenant or its assignees or subtenants (collectively,
the “Tenant Group”), and from all costs, expenses and liabilities (including,
but not limited to, court costs and reasonable attorneys’ fees) incurred by
Landlord in connection therewith, excepting however, liability caused by or
resulting from the negligence or willful misconduct of Landlord or its agents,
employees, licensees or contractors.
               (b) Landlord does hereby agree, to defend, indemnify and hold
Tenant harmless from and against any claims and actions brought against Tenant
by third parties which (i) arise out of any bodily injury, death or property
damage occurring to such third parties at the Project, (ii) are not caused by
any of the Tenant Group, and (iii) are caused by Landlord’s negligence or
willful misconduct.
               (c) Tenant covenants and agrees that Landlord shall not be liable
to Tenant for any injury to or death of any person or persons or for damage to
any property of Tenant, or any person claiming through Tenant, arising out of
any accident or occurrence in or about the Premises or other portions of the
Building or the Property any of which is caused by the acts or omissions of
other tenants and occupants of the Building. Such events shall include, but not
be limited to, injury, death or damage caused by the Premises or other portions
of the Building or the Property becoming out of repair or caused by any defect
in or failure of

26



--------------------------------------------------------------------------------



 



equipment, pipes or wiring, or caused by broken glass, or caused by the backing
up of drains, or caused by gas, water, steam, electricity, or oil leaking,
escaping or flowing into the Premises, or caused by fire or smoke, any of which
is caused by the acts or omissions of other tenants and occupants of the
Building.
               (d) Each party agrees to report in writing to the other any
significant defective condition in or about the Premises known to it, and
further agrees to attempt to contact the other by telephone immediately in such
instance.
               (d) The obligations of Landlord and Tenant under this
Paragraph 15 shall survive the expiration or earlier termination of this Lease.
          16. SUBORDINATION AND NON-DISTURBANCE.
               (a) This Lease is and shall be subject and subordinate to all
ground leases, deeds of trust, deeds to secure debt, indentures, mortgages and
any other similar instruments (collectively, “Mortgages”) which may now or
hereafter affect the Premises and to all renewals, modifications,
consolidations, replacements, and extensions of such Mortgages; provided,
Landlord and any owner or holder of any Mortgages (“Mortgagee”) shall have the
right to declare this Lease superior to any or all Mortgages. This provision is
self-executing and no further instrument shall be required to establish such
subordination or superiority. In confirmation of such subordination, at
Landlord’s request, Tenant shall promptly execute any appropriate certificate or
instrument that Landlord or Mortgagee may request and Tenant hereby constitutes
and appoints Landlord as Tenant’s attorney-in-fact to execute any such
certificate or instrument for and on behalf of Tenant. Any such subordination,
attornment and non-disturbance agreement obtained pursuant to or consistent with
the provisions of this Paragraph 16 shall hereinafter be referred to as an
“SNDA”.
               (b) After receiving notice and a notice address from any
Mortgagee, no notice from Tenant to Landlord alleging any default by Landlord
shall be effective unless and until a copy of the same is given to such
Mortgagee. Any such Mortgagee shall have thirty (30) days for the cure of any
such default. Mortgagee shall have no obligation to cure (and shall have no
liability or obligation for not curing) any breach or default by Landlord,
except to the extent that Mortgagee agrees or undertakes otherwise in writing.
If such default cannot reasonably be cured within such thirty (30) days, then
Mortgagee shall have thirty (30) days within which to commence a cure and
provided such Mortgagee is proceeding diligently, such longer period as may be
reasonably necessary to complete such cure. The curing of any of Landlord’s
defaults by such Mortgagee shall be treated as performance by Landlord.
               (c) With respect to any assignment by Landlord of Landlord’s
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to any Mortgagee, Tenant agrees that the
execution thereof by Landlord, and the acceptance thereof by the Mortgagee,
shall never be deemed an assumption by such Mortgagee of any of the obligations
of Landlord hereunder, unless such Mortgagee shall, by written notice sent to
Tenant, specifically elect, or unless such Mortgagee shall foreclose the
Mortgage and take possession of the Premises. Tenant, upon receipt of written
notice from a Mortgagee that such

27



--------------------------------------------------------------------------------



 



Mortgagee is entitled to collect Rent hereunder may in good faith remit such
Rent to Mortgagee without incurring liability to Landlord for the non-payment of
such Rent, and any such payment of Rent to Mortgagee shall be deemed payment to
Landlord.
               (d) If the Mortgagee, or any party deriving its interest
therefrom shall succeed to the rights of Landlord in the Premises or under this
Lease, whether through possession or foreclosure action or delivery of a new
lease or deed (the party so succeeding to Landlord’s rights herein sometimes
called the “Successor Landlord”), the Successor Landlord shall be bound by all
of the terms of this Lease and shall be deemed to have assumed all of Landlord’s
obligations hereunder first arising from and after the date the Successor
Landlord succeeds to the rights of Landlord in the Premises, and Tenant shall
attorn to and recognize the Successor Landlord as Tenant’s landlord under this
Lease, and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to confirm such attornment. This Lease shall
continue in full force and effect as, or as if it were, a direct lease between
the Successor Landlord and Tenant, and all of the terms, conditions and
covenants set forth in this Lease shall be applicable after such attornment,
except that the Successor Landlord shall not:
               (i) be liable for any previous act or omission of Landlord under
this Lease;
               (ii) be subject to any offset that shall have theretofore accrued
to Tenant against Landlord; or
               (iii) be bound by:
               (A) any previous modification of this Lease, not expressly
provided for in this Lease unless consented to by such Successor Landlord;
               (B) any previous prepayment of more than one (1) month’s Rent or
any Additional Rent then due (including any periodic payments made toward
Operating Expenses in the manner provided in this Lease), unless such prepayment
shall have been expressly approved in writing by the Mortgagee through or by
reason of which the Successor Landlord shall have succeeded to the rights of
Landlord under this Lease;
               (C) any obligation to pay Tenant any sum(s) that Landlord owed to
Tenant (other than amounts specifically set forth in the lease relating to
tenant improvement allowances) unless such sums, if any, shall have actually
been delivered to Successor Landlord by way of an assumption of escrow accounts
or otherwise;
               (D) any obligation to return any security deposited with
Landlord, unless such security was actually delivered to Successor Landlord;

28



--------------------------------------------------------------------------------



 



               (E) any obligation arising from representations or warranties
related to former Landlord (provided, however, Successor Landlord shall make
such representations and warranties as of the date of attornment under this
Lease); or
               (F) any consensual or negotiated surrender, cancellation, or
termination of this Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected pursuant to the express terms of the Lease or consented
to in writing by Successor Landlord.
          The provisions for attornment set forth in this Paragraph 16(d) shall
be self-operative and shall not require the execution of any further instrument.
However, any Mortgagee and/or any other party to whom Tenant agrees to attorn as
aforesaid reasonably requests a further instrument confirming such attornment,
Tenant agrees to execute and deliver the same within twenty (20) days after a
request is made to do so in accordance with the provisions of this Lease.
          17. LANDLORD’S RIGHT OF ENTRY.
          Landlord, its agents or employees may enter the Premises (a) at all
reasonable times (including Ordinary Business Hours) upon not less than
twenty-four (24) hours prior notice and provided Tenant is given the opportunity
for a representative of Tenant to accompany Landlord or its agents (i) to
exhibit the Premises to prospective purchasers or tenants of the Building or the
Premises; and (ii) to inspect the Premises to see that Tenant is complying with
its obligations hereunder, and (b) at all reasonable times (including Ordinary
Business Hours) and at any time in the event of an emergency (in either case
without prior notice) (i) to make repairs, alterations, improvements and
additions required of Landlord under the terms hereof, or that are advisable in
Landlord’s determination to preserve the integrity, safety and good order of all
or any part of the Premises or the Building, including any systems serving the
Building which run through the Premises, or which may be necessary to comply
with applicable laws, ordinances or other requirements of any governmental
entity or agency having jurisdiction; (ii) to provide janitorial or other
services required under this Lease; (iii) to remove any alterations, additions
or improvements made by Tenant in violation of Paragraph 7(d) hereof; and
(iv) during the last six (6) months of the Term, and then only in the event that
Tenant has permanently vacated the Premises at such time, to perform demolition
work therein.
          18. DEFAULT; REMEDIES.
               (a) The occurrence of any of the following shall constitute an
event of default hereunder by Tenant (hereinafter, an “Event of Default”):
               (i) The Rent due from Tenant hereunder is not paid within ten
(10) days after the date due (provided, however, not more frequently than once
in any consecutive twelve (12) month period, Landlord agrees to give Tenant
written notice of

29



--------------------------------------------------------------------------------



 



Tenant’s failure to timely make a payment of Rent and Tenant shall have five
(5) days from the date such notice is deemed to have been received pursuant to
Paragraph 29 hereof to make such payment of Rent before an Event of Default
shall be deemed to have occurred) or any other sum of money due from Tenant
hereunder is not paid within five (5) days after written notice from Landlord;
               (ii) The Premises are abandoned pursuant to Section 441.065
R.S.Mo.;
               (iii) Any petition is filed by or against Tenant under any
section or chapter of the National or Federal Bankruptcy Act or any other
applicable Federal or State bankruptcy, insolvency or other similar law, and, in
the case of a petition filed against Tenant, such petition is not dismissed
within sixty (60) days after the date of such filing; if Tenant shall become
insolvent or transfer property to defraud creditors; if Tenant shall make an
assignment for the benefit of creditors; or if a receiver is appointed for any
of Tenant’s assets;
               (iv) Tenant fails to bond off or otherwise remove any lien filed
against the Premises or the Building by reason of Tenant’s actions, within
fifteen (15) days after Tenant has notice of the filing of such lien;
               (v) Tenant fails to observe, perform and keep the covenants,
agreements, provisions, stipulations, and conditions, herein contained to be
observed, performed and kept by Tenant and persists in such failure after thirty
(30) days written notice by Landlord requiring that Tenant remedy, correct,
desist or comply (or if any such failure to comply on the part of Tenant would
reasonably require more than thirty (30) days to rectify, unless Tenant
commences rectification within the thirty (30) day period and thereafter
promptly, effectively and diligently proceeds with the rectification of the
failure to comply on the part of Tenant and, in all such events, cures such
failure to comply on the part of Tenant no later than ninety (90) days after
Landlord’s written notice);
               (vi) If all or any part of this Lease shall be assigned, or if
all or any part of the Premises shall be sublet, either voluntarily or by
operation of law, except in strict accordance with the requirements of
Paragraph 10 hereof;
               (vii) If there shall occur any event described elsewhere in this
Lease as constituting a default by Tenant and Tenant fails to cure such default
within the time periods provided in Paragraph 18(a)(v) above;
               (viii) Unless in connection with an Affiliate Transfer, Tenant
(if a corporation) is liquidated or dissolved or its charter expires or is
revoked, or Tenant (if a partnership or business association) is dissolved or
partitioned, or Tenant (if a trust) is terminated or expires, or if Tenant (if
an individual) dies; or
               (ix) Tenant fails to install the Specialized Cooling System and
the same is not operational by August 1, 2006, time being of the essence.

30



--------------------------------------------------------------------------------



 



               (b) Upon the occurrence of an Event of Default, Landlord shall
have the option to do and perform any one or more of the following:
               (i) Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord. If Tenant shall fail to do so, Landlord may,
without further notice and without prejudice to any other remedy Landlord may
have, enter upon the Premises without the requirement of resorting to the
dispossessory procedures and expel or remove Tenant and Tenant’s effects without
being liable for any claim for trespass or damages therefor. Upon any such
termination, Tenant shall remain liable to Landlord for damages, due and payable
monthly on the day Rent would have been payable hereunder, in an amount equal to
the Rent and any other amounts which would have been owing by Tenant for the
balance of the Term, had this Lease not been terminated, less the net proceeds,
if any, of any reletting of the Premises by Landlord, after deducting all of
Landlord’s costs and expenses (including, without limitation, brokerage and
attorneys’ fees and expenses) incurred in connection with or in any way related
to the termination of this Lease, eviction of Tenant and such reletting; and/or
               (ii) Declare the entire amount of Rent calculated on the current
rate being paid by Tenant, and other sums which in Landlord’s reasonable
determination would become due and payable during the remainder of the Term,
discounted to present value by using a reasonable discount rate selected by
Landlord, to be due and payable immediately. Upon such acceleration of such
amounts, Tenant agrees to pay the same at once, together with all Rent and other
amounts theretofore due, at Landlord’s address as provided herein; provided
however, that such payment shall not constitute a penalty or forfeiture but
shall constitute liquidated damages for Tenant’s failure to comply with the
terms and provisions of this Lease (Landlord and Tenant agreeing that Landlord’s
actual damages in such an event are impossible to ascertain and that the amount
set forth above is a reasonable estimate thereof). Upon making such payment,
Tenant shall receive from Landlord all rents received by Landlord from other
tenants renting the Premises during the remainder of the Term, provided that the
monies to which Tenant shall so become entitled shall in no event exceed the
entire amount actually paid by Tenant to Landlord pursuant to the preceding
sentence, less all of Landlord’s costs and expenses (including, without
limitation, brokerage and attorneys’ fees and expenses) incurred in connection
with or in any way related to termination of this Lease, eviction of Tenant and
the reletting of the Premises. The acceptance of such payment by Landlord shall
not constitute a waiver of rights or remedies to Landlord for any failure of
Tenant thereafter occurring to comply with any term, provision, condition or
covenant of this Lease; and/or
               (iii) Enter the Premises as the agent of Tenant without the
requirement of resorting to the dispossessory procedures and without being
liable for any claim for trespass or damages therefor, and, in connection
therewith, rekey the Premises, remove Tenant’s effects therefrom and store the
same at Tenant’s expense, without being liable for any damage thereto, and relet
the Premises as the agent of Tenant, with or without advertisement, by private
negotiations or otherwise, for any term Landlord deems proper, and receive the
rent therefor. Tenant shall pay Landlord on demand any deficiency that may arise
by reason of such reletting, but Tenant shall not be entitled to any surplus so
arising. Landlord and Tenant agree that, unless otherwise required by the

31



--------------------------------------------------------------------------------



 



laws of the State of Missouri (and then only to the extent so required),
Landlord shall have no obligation to mitigate Landlord’s damages under this
Lease. Tenant shall reimburse Landlord for all costs and expenses (including,
without limitation, brokerage and attorneys’ fees and expenses) incurred in
connection with or in any way related to the eviction of Tenant and reletting
the Premises, and for the amount of any other Rent which would have been due
from Tenant to Landlord hereunder which is not recovered from reletting or due
to inability to relet the Premises. Landlord, in addition to but not in lieu of
or in limitation of any other right or remedy provided to Landlord under the
terms of this Lease or otherwise (but only to the extent such sum is not
reimbursed to Landlord in conjunction with any other payment made by Tenant to
Landlord), shall have the right to be immediately repaid by Tenant the amount of
all sums expended by Landlord and not repaid by Tenant in connection with
preparing or improving the Premises and any and all reasonable costs and
expenses incurred in renovating or altering the Premises to make it suitable for
reletting. No re-entry or taking possession of the Premises by Landlord, as
provided in this Paragraph, shall be construed as an election on its part to
terminate this Lease unless a notice of such intention is given to Tenant (all
other demands and notices of forfeiture or other similar notices being hereby
expressly waived by Tenant). Notwithstanding any reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach in the manner provided in this Paragraph; and/or
               (iv) As agent of Tenant, do whatever Tenant is obligated to do by
the provisions of this Lease, including, but not limited to, entering the
Premises, without being liable to prosecution or any claims for damages in order
to accomplish this purpose. Tenant agrees to reimburse Landlord immediately upon
demand for any expenses which Landlord may incur in thus effecting compliance
with this Lease on behalf of Tenant, and Tenant further agrees that Landlord
shall not be liable for any damages resulting to Tenant from such action; and/or
               (c) Pursuit by Landlord of any of the foregoing remedies shall
not preclude the pursuit of any damages incurred, or of any of the other
remedies provided herein or available, at law or in equity.
               (d) No act or thing done by Landlord or Landlord’s employees or
agents during the Term shall be deemed an acceptance of a surrender of the
Premises. Neither the mention in this Lease of any particular remedy, nor the
exercise by Landlord of any particular remedy hereunder, or at law or in equity,
shall preclude Landlord from any other remedy Landlord might have under this
Lease, or at law or in equity. Any waiver of or redress for any violation of any
covenant or condition contained in this Lease or any of the Rules and
Regulations now or hereafter adopted by Landlord, shall not prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of Rent with
knowledge of the breach of any covenant in this Lease shall not be deemed a
waiver of such breach. No receipt of monies by Landlord from or for the account
of Tenant or from anyone in possession or occupancy of the Premises after the
termination in any way of this Lease or after the giving of any notice of
termination, shall reinstate, continue or extend the term or affect any notice
given to Tenant prior to the receipt of such money, it being agreed that after
the service of notice or the commencement of a suit, or

32



--------------------------------------------------------------------------------



 



after final judgment for possession of the Premises, Landlord may receive and
collect any Rent or other amounts due Landlord, and such payment shall not waive
or affect such notice, suit or judgment; provided, however, any such payment
received by Landlord from Tenant shall be applied to offset any applicable
judgment against Tenant.
          19. SURRENDER; HOLDING OVER.
          On the expiration or earlier termination of this Lease, Tenant shall
yield up the Premises to Landlord in the same condition and repair in which the
Premises were on the date Tenant took possession of the Premises, or as the same
may have been improved during the Term, reasonable wear and tear, obsolescence,
damage caused by the negligent acts (but not negligent omissions) or willful
misconduct of Landlord, its agents, employees, invitees, contractors and others
for whom Landlord is legally responsible, and damage caused by any breach of any
of Landlord’s obligations under this Lease, excepted, and subject to fire and
casualty and condemnation which shall be governed by the applicable provisions
of this Lease. Except as set forth at Section 7(d) and at Exhibit H, Tenant
shall not be required to remove any Tenant Improvements or permanent alterations
or other permanent improvements to the Premises; however, Tenant shall have the
right to remove any trade fixtures or equipment, provided it shall repair any
damage to the Premises resulting therefrom.
          If Tenant remains in possession of the Premises after expiration of
the Term, or after any permitted termination of this Lease by Landlord, with
Landlord’s acquiescence and without any written agreement between the parties,
Tenant shall be a tenant at sufferance and such tenancy shall be subject to all
the provisions hereof, except that the Monthly Base Rental for said holdover
period shall be one hundred fifty percent (150%) of the amount of Rent due in
the last full month of the Term. There shall be no renewal of this Lease by
operation of law. Nothing in this Paragraph shall be construed as a consent by
Landlord to the possession of the Premises by Tenant after the expiration or
earlier termination of the Term.
          20. QUIET ENJOYMENT.
          Landlord covenants that if and for so long as Tenant pays the Rent and
performs the covenants and conditions and is otherwise in full compliance with
the terms hereof, Tenant shall peaceably and quietly have, hold and enjoy the
Premises for the Term, subject to the terms hereof and matters of record
affecting the Property.
          21. MUTUAL REPRESENTATION OF AUTHORITY.
               (a) Landlord and Tenant represent and warrant to each other that
they have full right, power and authority to enter into this Lease without the
consent or approval of any other entity or person and each party makes these
representations knowing that the other party will rely thereon.
               (b) The signatories on behalf of Landlord and Tenant further
represent

33



--------------------------------------------------------------------------------



 



and warrant that each has full right, power and authority to act for and on
behalf of Landlord and Tenant in entering into this Lease.
               (c) Landlord is the owner of a leasehold estate in the Land under
a Lease dated April 1, 1998, between the City of Lee’s Summit, Missouri, as
landlord, and Landlord, as tenant.
          22. LANDLORD’S LIABILITY AND TENANT’S LIABILITY.
               (a) Tenant hereby agrees for itself and each succeeding holder of
Tenant’s interest, or any portion thereof, hereunder, that any judgment, decree
or award obtained against Landlord, or any succeeding owner of Landlord’s
interest, which is in any manner related to this Lease, the Premises, or
Tenant’s use or occupancy of the Premises, whether at law or in equity, shall be
satisfied only out of Landlord’s interest in the Project, and/or insurance
policies and none of its entity owners, partners, members, officers, directors,
employees or agents shall have any personal liability under this Lease.
               (b) Landlord hereby agrees for itself and each succeeding holder
of Landlord’s interest, or any portion thereof, hereunder, that any judgment,
decree or award obtained against Tenant, or any succeeding owner of Tenant’s
interest, which is in any manner related to this Lease, the Premises, or
Landlord’s obligations hereunder, whether at law or in equity, shall be
satisfied only out of Tenant’s insurance policies and proceeds, and Tenant’s
assets and none of its entity owners, partners, members, officers, directors,
employees or agents shall have any personal liability under this Lease.
               (c) Landlord and Tenant hereby agree to act in a fiduciary
capacity on behalf of the other regarding any insurance proceeds received with
respect to damage or loss to the other.
          23. REAL ESTATE BROKERS.
               (a) Tenant represents and warrants that Tenant has not dealt with
any broker, in connection with this Lease and Tenant hereby agrees to defend,
indemnify and save harmless Landlord against all claims, liabilities, losses,
damages, costs and expenses (including reasonable attorneys’ fees and other
costs of defense) arising from Tenant’s breach of this representation.
               (b) Landlord represents and warrants that Landlord has not dealt
with any broker in connection with this Lease and Landlord hereby agrees to
defend, indemnify and save harmless Tenant against all claims, liabilities,
losses, damages, costs and expenses (including reasonable attorneys’ fees and
other costs of defense) arising from Landlord’s breach of this representation.
          24. ATTORNEYS’ FEES.

34



--------------------------------------------------------------------------------



 



          In the event either party institutes legal proceedings against the
other for breach of or interpretation of any of the terms, conditions or
covenants of this Lease, the party against whom a judgment is entered shall pay
all reasonable costs and expenses relative thereto, including reasonable
attorneys’ fees of the prevailing party.
          25. ESTOPPEL CERTIFICATE.
          At any time during the period beginning with the execution of this
Lease and ending with the termination of this Lease, Tenant shall, within
fifteen (15) days of the request by Landlord, execute, acknowledge and deliver
to Landlord, any Mortgagee, prospective Mortgagee, lessor, or any prospective
purchaser or transferee of the Property, the Building, or both (or any portion
thereof) (as such parties may be designated by Landlord), or any mortgagee or
prospective mortgagee of such prospective purchaser or transferee, an estoppel
certificate in recordable form, or in such other form as Landlord may from time
to time require, evidencing (a) whether or not this Lease is in full force and
effect; (b) whether or not this Lease has been amended in any way (and
indicating any such amendments); (c) whether or not Tenant has accepted and is
occupying the Premises; (d) whether or not there are any existing defaults on
the part of Landlord hereunder or defenses or offsets against the enforcement of
this Lease to the knowledge of Tenant (specifying the nature of such defaults,
defenses or offsets, if any); (e) the date to which Rent and other amounts due
hereunder, if any, have been paid; (f) the specific dates of any milestone dates
contained in this Lease; and (g) any such other information as may be reasonably
requested by Landlord. Each certificate delivered pursuant to this Paragraph may
be relied on by Landlord, any prospective purchaser or transferee of Landlord’s
interest hereunder, or any Mortgagee or prospective Mortgagee, or any lessor.
          26. NO RECORDING.
          Landlord and Tenant agree not to record this Lease.
          27. WAIVERS; CONSENT TO JURISDICTION.
          LANDLORD AND TENANT BOTH HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN
ANY CLAIM, ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST
THE OTHER IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OR INJURY OR DAMAGE. TENANT HEREBY
WAIVES ANY RIGHT TO FILE A NON-MANDATORY OR NON-COMPULSORY COUNTERCLAIM AGAINST
LANDLORD IN ANY SUMMARY DISPOSSESS OR SIMILAR PROCEEDING. THE PARTIES AGREE THAT
ANY ACTION BROUGHT IN CONNECTION WITH THIS LEASE MAY BE MAINTAINED IN ANY COURT
OF COMPETENT JURISDICTION IN JACKSON COUNTY, MISSOURI.

35



--------------------------------------------------------------------------------



 



          28. GOVERNING LAW.
          This Lease shall be construed and interpreted in accordance with the
laws of the state where the Premises are located, except for its conflict of law
rules.
          29. NOTICES.
          Any notice by either party to the other shall be in writing and shall
be deemed to be duly given only if delivered personally or sent by registered or
certified mail return receipt requested, or overnight delivery service, to the
following:
If to Tenant:
Diodes FabTech, Inc.
777 N.W. Blue Parkway
Lee’s Summit, MO 64086-5709
Attention: Dianna L. Hendrix or Administrative Manager
If to Landlord:
Townsend Summit, LLC
c/o Townsend Capital, LLC
210 West Pennsylvania Avenue
Suite 700
Towson, MD 21204
Attention: Judith S. Waranch, Esquire
Notice shall be deemed to have been given (and therefore effective) on the date
received or refused by the addressee, if delivered personally or by overnight
delivery service, or, if mailed, the earlier of the date received or refused by
the addressee, or three (3) business days after the date postmarked. Any copy of
a notice which is also to be given to an additional individual shall be deemed
for convenience only and, for the purposes hereof, the giving of notice in the
manner required hereby to the first addressee to receive a notice on behalf of a
party shall control for purposes of whether notice has been given.
          30. COUNTERPARTS.
          This Lease may be executed in one or more counterparts each one of
which shall be deemed an original.
          31. ENTIRE AGREEMENT.

36



--------------------------------------------------------------------------------



 



          THIS LEASE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES, THERE
BEING NO OTHER TERMS, ORAL OR WRITTEN, EXCEPT AS HEREIN EXPRESSED. THE FAILURE
OF EITHER PARTY TO INSIST IN ANY INSTANCE ON STRICT PERFORMANCE OF ANY COVENANT
OR CONDITION HEREOF, OR TO EXERCISE ANY OPTION HEREIN CONTAINED, SHALL NOT BE
CONSTRUED AS A WAIVER OF SUCH COVENANT, CONDITION OR OPTION IN ANY OTHER
INSTANCE. NO MODIFICATION OF THIS LEASE SHALL BE BINDING ON THE PARTIES UNLESS
IT IS IN WRITING AND SIGNED BY BOTH PARTIES HERETO.
          32. SEVERABILITY AND INTERPRETATION.
               (a) If any clause or provision of this Lease shall be deemed
illegal, invalid or unenforceable under present or future laws effective during
the Term, the remainder of this Lease shall not be affected by such illegality,
invalidity or unenforceability, and in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there shall be added as a part
of this Lease a clause or provision as similar in terms to such illegal, invalid
or unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
               (b) Should any provisions of this Lease require judicial
interpretation, it is agreed that the court interpreting or construing the same
shall not apply a presumption that the terms of any such provision shall be more
strictly construed against one party or the other by reason of the rule of
construction that a document is to be construed most strictly against the party
who itself or through its agent prepared the same, it being agreed that the
agents of all parties hereto have participated in the preparation of this Lease.
          33. HEIRS, SUCCESSORS, AND ASSIGNS; PARTIES.
               (a) The provisions of this Lease shall bind and inure to the
benefit of Landlord and Tenant, and their respective permitted successors,
heirs, legal representatives and assigns, it being understood that the term
“Landlord” as used in this Lease means only the owner or prime lessee (or the
ground lessee) for the time being of the Property and Building of which the
Premises are a part, so that in the event of any sale or sales of said Property
or assignment of the prime lease (or of any ground lease thereof), Landlord
named herein shall be and hereby is entirely released of all covenants and
obligations of Landlord hereunder accruing thereafter, and it shall be deemed
without further agreement that the purchaser, assignee, or the ground lessee, as
the case may be, has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder during the period such party has possession of
the Property and Building. Should the Property and the entire Building be
severed as to ownership by sale and/or lease, then the owner of the entire
Building or lessee of the entire Building that has the right to lease space in
the Building to tenants shall be deemed “Landlord”. Tenant shall be bound to any
such succeeding party for performance by Tenant of all the terms, covenants, and
conditions of this Lease and agrees to attorn (and execute any attornment
agreement not in conflict with the terms and provisions of this Lease at the
request of any such party) to any such succeeding party.
               (b) The parties “Landlord” and “Tenant” and pronouns relating

37



--------------------------------------------------------------------------------



 



thereto, as used herein, shall include male, female, singular and plural,
corporation, partnership or individual, as may fit the particular parties.
          34. SURVIVAL.
          Except as otherwise set forth herein, any obligations of Tenant and
Landlord, as set forth herein (including, without limitation, (a) Tenant’s
rental and other monetary obligations, repair obligations, and obligations to
indemnify Landlord, and (b) Landlord’s obligations to indemnify Tenant), shall
survive the expiration or earlier termination of this Lease.
          35. FORCE MAJEURE.
          Landlord and Tenant shall each be excused for the period of any delay
and shall not be deemed in default with respect to the performance of any of the
terms, covenants, and conditions of this Lease (excluding the payment of Rent,
Additional Rent or any other charges payable under this Lease) when prevented
from so doing by causes beyond its reasonable control, which shall include, but
not be limited to, all labor disputes, governmental regulations or controls,
fire or other casualty, inability to obtain any material or services, or acts of
God.
          36. TIME OF THE ESSENCE.
          All time for payments and performance herein and all notice and cure
periods are of the essence of the agreement between the parties hereto.
          37. HEADINGS.
          The headings in this Lease are included for convenience only and shall
not be taken into consideration in any construction or interpretation of any
part of this Lease.
          38. RULES AND REGULATIONS.
          The Rules and Regulations set forth in Exhibit G (the “Rules”) are a
part of this Lease. Landlord may from time to time amend, modify, delete or add
new and additional reasonable Rules for the use, operation, safety, cleanliness
and care of the Premises and the Building so long as such Rules are applicable
to all tenants of the Property and do not interfere in any material respect with
Tenant’s use and enjoyment of the Premises or reduce Landlord’s obligations
hereunder or reduce or detract from Tenant’s rights hereunder. Such new or
modified Rules shall be effective upon Landlord’s provision of written notice
and a copy thereof to Tenant. Tenant will cause its employees and agents, and
will use its best efforts to cause any others permitted by Tenant to occupy or
enter the Premises, to at all times abide by the Rules. In the event of any
material breach of any Rules, Landlord shall have all remedies in this Lease

38



--------------------------------------------------------------------------------



 




provided for in the event of default by Tenant and shall, in addition, have any
remedies available at law or in equity, including but not limited to, the right
to enjoin any breach of such Rules. Landlord agrees to enforce the Rules
consistently as to all tenants affected thereby, but shall not be responsible to
Tenant for the nonobservance by any other tenant or person of any such Rules.
          39. LEASE BINDING UPON DELIVERY; NO OPTION.
          Submission of this Lease for examination and negotiation does not
constitute an option to lease or reservation of space for the Premises. This
Lease shall be effective only when executed by both parties and received by
Landlord. If this Lease has been submitted to Tenant in form already signed by
Landlord, it evidences only Landlord’s offer to enter into this Lease on the
exact terms provided as delivered, which offer may be revoked at any time and
which may additionally expire at any certain time established by Landlord in
writing.
          40. NATURAL GAS LICENSE AGREEMENT.
          Landlord and Tenant entered into that certain License Agreement dated
December 27, 2004 (the “Natural Gas License”), a copy of which is attached
hereto as Exhibit J and made a part hereof. The parties hereto agree that they
will enter into a modification of the Natural Gas License for purposes of
confirming that the “Lease” referred to therein shall be deemed to be this
Amended and Restated Lease Agreement.
          41. BASE RENT AND CAM REIMBURSEMENT TO TENANT.
          Within thirty (30) days of the date that this Lease has been executed
by both Landlord and Tenant, Landlord shall pay to Tenant the sum of $188,827.60
[which amount represents the difference between (a) base rent and common area
maintenance charges paid by Tenant for the period January 1, 2006, through
August 31, 2006 ($1,221,817.60), and (b) $21.00 per RSF of the Primary Premises
for such time period ($1,032,990.00)]. The Landlord and Tenant hereby agree that
said amount is final and not subject to audit or adjustment.
[Remainder of page intentionally left blank.]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Landlord has duly executed this Amended and
Restated Lease Agreement as of the day and year first above written.

            LANDLORD:

TOWNSEND SUMMIT, LLC
      By:   /s/ David Townsend       Name:   David Townsend        Title:   Vice
President     

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

40



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Tenant has duly executed this Amended and
Restated Lease Agreement as of the day and year first above written.

            TENANT:

DIODES FABTECH, INC.,
a Delaware corporation
      By:   /s/ Joseph Liu       Name:   Joseph Liu       Title:   Senior VP,
Operations    

41



--------------------------------------------------------------------------------



 



EXHIBIT A-1
DRAWING OF THE PRIMARY PREMISES
(FLOOR PLAN) [v24182v2418201.gif]

EXHIBIT A-1

SUMMIT TECHNOLOGY CAMPUS 777 NW BLUE PARKWAY LEE’S SUMMIT, MISSOURI 64086

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
DRAWING OF THE BASEMENT AREA
(FLOOR PLAN) [v24182v2418202.gif]

EXHIBIT A-2

SUMMIT TECHNOLOGY CAMPUS 777 NW BLUE PARKWAY LEE’S SUMMIT, MISSOURI 64086

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
DRAWING OF THE PARKING AREA, ETC.
(FLOOR PLAN) [v24182v2418203.gif]

EXHIBIT A-3

SUMMIT TECHNOLOGY CAMPUS 777 NW BLUE PARKWAY LEE’S SUMMIT, MISSOURI 64086

 



--------------------------------------------------------------------------------



 



EXHIBIT B
THE LAND
LEGAL DESCRIPTION
A tract of land lying in Section 36, Township 48 North, Range 32 West, and in
Section 31, Township 48 North, Range 31 West, and in Lots 9 through 13,
inclusive, DESENDORF ACRES, a subdivision in Lee’s Summit, Jackson County,
Missouri, according to the recorded plat thereof, all of said land lying in
Lee’s Summit, Jackson County, Missouri, and more particularly described as
follows:
Beginning at a point of intersection of the Westerly right of way line of the
Missouri Pacific Railroad and the North line of said Section 36, said point
being 909.76 feet, West of the Northeast Quarter of said Section; thence South
06 degrees 13 minutes 04 seconds West, a distance of 600.87 feet, to the point
of beginning; thence North 67 degrees 49 minutes 00 seconds East along the South
right of way line of I-470, a distance of 86.54 feet; thence North 49 degrees 40
minutes 31 seconds East, a distance of 268.54 feet to a point on the Westerly
right of way line of the Missouri Pacific Railroad; thence South 29 degrees 35
minutes 27 seconds East along said right of way line, a distance of 215.95 feet;
thence along a curve Southeasterly having a radius of 5886.53 feet, a distance
of 1309.21 feet; to a point on said Westerly right of way line; thence South 41
degrees 58 minutes 11 seconds East, a distance of 737.79 feet; thence along a
curve Southwesterly having a radius of 3088.58 feet, a distance of 1397.40 feet
to a point being on the said Westerly right of way; thence South 89 degrees 48
minutes 04 seconds West, a distance of 386,88 feet; thence South 0 degree 11
minutes 56 seconds East, a distance of 450.00 feet; thence North 89 degrees 48
minutes 04 seconds East, a distance of 479.07 feet to a point on the Westerly
right of way line of Missouri Pacific Railroad, also said point being 1424.97
feet North of the South line of said Section 31; thence along a curve
Southwesterly having a radius of 3088.58 feet, a distance of 406.55 feet along
said right of way; thence South 0 degree 46 minutes 05 seconds East along said
right of way, a distance of 364.17 feet; thence Southeasterly along a curve,
having a radius of 2807.00 feet, a distance of 519.25 feet to a point that is
140.00 feet North of the South line of said Section 31; thence parallel with
said Section 31, South 89 degrees 50 minutes 04 seconds West, a distance of
404.24 feet; thence South 0 degree 09 minutes 56 seconds East, a distance of
45.00 feet, to a point that is 95.00 feet North of said Section 31, thence South
89 degrees 45 minutes 18 seconds West and parallel with the South Section line
of Section 31, a distance of 1027.18 feet; to a point that is 95.00 feet North
of the Southeast corner of said Section 36, Township 48, North Range 32 West;
thence North 89 degrees 51 minutes 56 Seconds West, parallel with said
Section 36, and also being the North right of way line of Chipman Road, a
distance of 2649.09 feet to a point that is on the Easterly right of way of
North Blue Parkway and also being 95.00 feet North of the South Quarter corner
of said Section 36; thence North 0 degree 03 minutes 27 seconds East along the
East right of way line of said Blue Parkway, a distance of 1664.47 feet; thence
Northwesterly along a curve having a radius of 1959.75 feet and a distance of
585.19 feet; thence North 16 degrees 57 minutes 26 seconds West along said right
of way, a distance of 687.85 feet to a point that is on the Easterly right of
way line of a service road: Document No. I-76379; thence North 73 degrees 01
minutes 02 seconds East a distance of 47.96 feet; thence Northeasterly along a
curve having a radius of 165.00 feet and a distance of 212.60 feet; thence North
0 degree 51 minutes 50 seconds West, a distance of 163.38 feet; thence
Northeasterly along a curve having a radius of 253.31 feet, a distance of 208,07
feet; thence South 89 degrees 46 minutes 50 seconds East, a distance of 1186.96
feet; thence North 23 degrees 37 minutes 39 seconds East, a distance of 1018.70
feet; thence North 6 degrees 07 minutes 13 seconds East a distance of 231.51
feet, to a Point of Beginning.
The land is also described as follows:
A tract of land lying in Section 36, Township 48 North, Range 32 West, and in
Section 31, Township 48 North, Range 31 West, and in Lots 9 through 13,
inclusive, DESENDORF ACRES, a subdivision in Lee’s Summit, Jackson County,
Missouri, according to the recorded plat thereof, all of said land lying in
Lee’s Summit, Jackson County, Missouri, and particularly described as follows:

Beginning at a point of intersection of the Westerly right of way line of the
Missouri Pacific Railroad and the North line of said Section 36, said point
being 909.76 feet, West of the Northeast Quarter of said Section; thence South
06 degrees 13 minutes 04 seconds West, a distance of 600.87 feet, to the point
of beginning; thence North 67 degrees 49 minutes 00 seconds East along the South
right of way line of I-470, a distance of 86.54 feet; thence North 49 degrees 40
minutes 31 seconds East, a distance of 268.54 feet to a point on the Westerly
right of way line of the Missouri Pacific Railroad; thence South 29 degrees 35
minutes 27 seconds East along said right of way line, a distance of 215.95 feet;
thence along a curve Southeasterly having a radius of 5886.53 feet, a distance
of 1309.21 feet, to a point on said Westerly right of way line; thence South 41
degrees 58 minutes 11 seconds East, a distance of 737.79 feet; thence along a
curve Southwesterly having a radius of 3088.58 feet, a distance of 1397.98 feet
to a point being on the said Westerly right of way; thence South 89 degrees 48
minutes 04 seconds West, a distance of 386.88 feet; thence South 0 degree 11
minutes 56 seconds East, a distance of 450.00 feet; thence North 89 degrees 48
minutes 04 seconds East, a distance of 479.07 feet to a point on the Westerly
right of way line of Missouri Pacific Railroad, also said point being 1424.97
feet North of the South line of said Section 31; thence along a curve
Southwesterly having a radius of 3088.58 feet, a distance of 406.55 feet along
said right of way; thence South 0 degree 46 minutes 05 seconds East along said
right of way, a distance of 364.17 feet; thence Southeasterly along a curve,
having a radius of 2807.00 feet, a distance of 519.25 feet to a point that is
140.00 feet North of the South line of said Section 31; thence parallel with
said Section 31, South 89 degrees 50 minutes 04 seconds West, a distance of
404.24 feet; thence South 0 degree 09 minutes 56 seconds East, a distance of
45.00 feet, to a point that is 95.00 feet North of said Section 31, thence South
89 degrees 45 minutes 18 seconds West and parallel with the South Section line
of said Section 31, a distance of 1027.18 feet; to a point that is 95.00 feet
North of the Southeast corner of said Section 36, Township 48, North Range 32
West; thence North 89 degrees 51 minutes 56 seconds West, parallel with said
Section 36, and also being the North right of way line of Chipman Road, a
distance of 2649.09 feet to a point that is on the Easterly right of way of
North Blue Parkway and also being 95.00 feet North of the South Quarter corner
of said Section 36; thence North 0 degree 03 minutes 27 seconds East along the
East right of way line of said Blue Parkway, a distance of 1664.47 feet; thence
Northwesterly along a curve having a radius of 1959.75 feet and a distance of
597.55 feet; thence North 16 degrees 57 minutes 26 seconds West along said right
of way, a distance of 687.85 feet to a point that is on the Easterly right of
way line of a service road: Document No. I-76379; thence North 73 degrees 01
minutes 02 seconds East, a distance of 47.96 feet; thence Northeasterly along a
curve having a radius of 165.00 feet and a distance of 212.64 feet; thence North
0 degree 51 minutes 50 seconds West, a distance of 163.41 feet; thence
Northeasterly along a curve having a radius of 253.31 feet, a distance of 208.07
feet; thence South 89 degrees 46 minutes 50 seconds East, a distance of 1186.96
feet; thence North 23 degrees 37 minutes 39 seconds East, a distance of 1018.70
feet; thence North 6 degrees 07 minutes 13 seconds East a distance of 231.51
feet, to a Point of Beginning.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INTENTIONALLY DELETED

 



--------------------------------------------------------------------------------



 



EXHIBIT D
REQUIREMENTS FOR TENANT IMPROVEMENTS
          It is the intent of this Exhibit that upon the written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed, Tenant shall
be permitted to construct Tenant Improvements in accordance with the terms of
this Exhibit and subject to all applicable terms and provisions of the Lease and
applicable building codes and Legal Requirements and consistent with sound
architectural and construction practices in similar commercial and manufacturing
buildings, provided that no interference is caused to the operation of the
Building’s mechanical, heating, cooling or electrical systems or other building
operations or functions.
     A. IMPROVEMENTS.
          All Tenant Improvements by Tenant in the Premises shall be completed
at Tenant’s sole cost and expense in accordance with plans (“Tenant’s Plans and
Specifications”) to be prepared by an architect selected by Tenant and approved
by Landlord, such approval not to be unreasonably withheld, conditioned or
delayed (“Tenant’s Architect”). Tenant’s Plans and Specifications shall be
subject to Landlord’s prior written approval, such approval not to be
unreasonably withheld, conditioned or delayed. If Tenant’s Plans and
Specifications requires any variance or any modifications of any existing
building system, Tenant will pay for obtaining, at Tenant’s expense, all
required approvals.
     B. PLANS AND SPECIFICATIONS.
          Tenant, at its expense, shall cause Tenant’s Architect to prepare
Tenant’s Plans and Specifications for Landlord’s approval, such approval not to
be unreasonably withheld, conditioned or delayed.
     C. CONSTRUCTION.
          1. By Tenant: All Tenant Improvements in the Premises shall be
constructed by Tenant in compliance with the following:
               (a) No such work shall proceed without Landlord’s prior written
approval, such approval not to be unreasonably withheld, conditioned or delayed,
of (i) Tenant’s contractor; (ii) Tenant’s Plans and Specifications; and
(iii) certificate of worker’s compensation insurance in an amount and with a
company and on a form reasonably acceptable to Landlord and a certificate of
insurance in form and from an insurer reasonably acceptable to Landlord, showing
Tenant or Tenant’s contractors to have in effect commercial general liability
and property damage insurance with limits of not less than $1,000,000.00 per
occurrence, $2,000,000.00 in the aggregate, an umbrella of $5,000,000.00 and a
deductible no higher than $25,000.00, respectively. All such certificates except
worker’s compensation shall be endorsed

 



--------------------------------------------------------------------------------



 



to show Landlord as an additional insured and such insurance shall be maintained
by Tenant or Tenant’s contractor at all times during the construction of the
Tenant Improvements.
               (b) All such work shall be done in substantial conformity with
Tenant’s Plans and Specifications and with applicable codes and regulations of
governmental authorities having jurisdiction over the Premises and with valid
building permits. Such permits and other authorizations from appropriate
governmental agencies, when required, shall be obtained by Tenant’s
representative at Tenant’s sole expense. Any work not acceptable to the
appropriate governmental agencies or not in substantial conformity with Tenant’s
Plans and Specifications, shall be promptly replaced at Tenant’s sole expense.
Notwithstanding any failure by Landlord to object to any such work, Landlord
shall have no responsibility therefor. Tenant agrees to save and hold Landlord
harmless as provided in the Lease for said work.
               (c) Tenant and Tenant’s contractors shall abide by all safety and
construction laws, ordinances, rules and regulations. All work and deliveries
shall be scheduled through Landlord. Entry by Tenant’s contractors shall be
deemed to be under all the terms, covenants, provisions and conditions of the
Lease. All Tenant’s materials, work, installations and decorations of any nature
brought upon or installed in the Premises shall be at Tenant’s risk, and neither
Landlord nor any party acting on Landlord’s behalf shall be responsible for any
damage thereto or loss or destruction thereof unless due to Landlord’s gross
negligence or willful misconduct. Any contractor employed by Tenant must be
approved in advance by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed.
               (d) Tenant shall reimburse Landlord for any reasonable out of the
pocket expenses incurred by Landlord by reason of faulty work done by Tenant or
Tenant’s contractors, or by reason of delays caused by such work, or by reason
of cleanup which fails to comply with the Rules (as defined in the Lease), or by
reason of use of elevators or other Building services outside normal working
hours, or by reason of security measures taken by Landlord to safeguard the
Premises.
               (e) In doing any work in the Premises, Tenant will use only
contractors or subcontractors consented to by Landlord in writing (which consent
Landlord agrees not to unreasonably withhold, condition or delay) prior to the
time such work is commenced. Further, in connection with any work in the
Premises, at Tenant’s option, either (A) Tenant, at its expense, shall obtain
prior to commencement of any work in the Premises a performance and payment bond
from its contractor, on the latest edition of the A.I.A. form, covering such
contractor’s obligations, in which Landlord shall be named as a dual obligee, in
the total amount of the cost of the work to be performed, or (B) ALL SUCH
CONTRACTORS APPROVED IN WRITING BY LANDLORD AND THEIR SUBCONTRACTORS AND
MATERIALMEN WILL BE REQUIRED TO EXECUTE AND DELIVER TO LANDLORD A FULL AND FINAL
LIEN WAIVER WITH RESPECT TO THE WORK TO BE PERFORMED OR MATERIALS TO BE PROVIDED
BY SUCH CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN IN ADVANCE OF PERFORMING ANY
WORK IN OR PROVIDING ANY MATERIALS TO THE PREMISES.
               Tenant shall promptly bond off in a manner reasonably acceptable
to Landlord or otherwise release of record any lien or claim of lien for
material or labor claimed

 



--------------------------------------------------------------------------------



 



against the Premises or Building, or both, by such contractors, subcontractors
or materialmen if such claim should arise by virtue of work contracted for by
Tenant, and hereby indemnifies and holds Landlord harmless from and against any
and all losses, costs, damages, expenses or liabilities including, but not
limited to, reasonable attorney’s fees, incurred by Landlord, as a result of or
in any way related to such claims or such liens. All work shall be performed in
accordance with the Legal Requirements. If Tenant fails to bond off in a manner
reasonably acceptable to Landlord or otherwise release of record any such lien
within fifteen (15) days after Tenant receives notice thereof, Landlord may
remove such lien by paying the full amount thereof or by bonding or in any other
manner Landlord reasonably deems appropriate, without investigating the validity
thereof and irrespective of the fact that Tenant may contest the propriety or
the amount thereof, and Tenant, upon demand, shall pay Landlord the amount so
paid out by Landlord in connection with the discharge of such lien, together
with expenses incurred in connection therewith, including attorneys’ fees.
Nothing contained herein shall be construed as a consent on the part of Landlord
to subject Landlord’s estate in the Premises to any lien or liability under the
laws of the State of Missouri.
               (f) Tenant’s contractors shall not post any signs on any part of
the Building or the Premises, except for those related to safety or those
required pursuant to Legal Requirements.
               (g) Landlord may make periodic inspections of the Premises during
construction and at completion, and shall advise Tenant of any objection to the
Tenant Improvements that are not in substantial conformity with Tenant’s Plans
and Specifications. Tenant shall be responsible for obtaining a permanent
certificate of occupancy for the Premises and delivering a copy to Landlord.
          2. Changes: If Tenant requests any changes after Landlord’s approval
of Tenant’s Plans and Specifications, Tenant shall be responsible for all
reasonable costs including but not limited to architectural, engineering and
related design expenses resulting from such changes. No such changes shall be
made without prior written approval of Landlord which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord shall not be responsible
for delay in occupancy by Tenant because of changes.
     D. RESPONSIBILITY FOR DELAYS.
          If Landlord or Tenant shall cause any delay in the construction of any
Tenant Improvements, whether by reason of any failure by Landlord or Tenant to
comply with the applicable time schedule or by Tenant’s requirement of specialty
materials or installations or by delays in performance of completion by a party
employed by Tenant, or by reason of building code problems arising from Tenant’s
design, or by reason of changes in the Tenant Improvements ordered by Tenant,
then notwithstanding the provisions of the Lease or any other provision of this
Exhibit, any such delay shall not in any manner affect Tenant’s liability for
the payment of Rent as set forth in the Lease.

 



--------------------------------------------------------------------------------



 



     E. INCORPORATION IN LEASE.
          This Exhibit is and shall be incorporated by reference in the Lease,
and all of the terms and provisions of said Lease are and shall be incorporated
herein by this reference. Unless specifically defined in this Exhibit, any
capitalized terms used herein shall have the meanings given to them in the
Lease.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FABTECH, INC.
777 N.W. Blue Parkway
Lee’s Summit, Missouri 64086-5709
October 29,1999
TOWNSEND SUMMIT, LLC
210 West Pennsylvania Avenue
Suite 700 Towson, Maryland 21204

     
Re:
  Lease dated 10/29/99, 1999 (“Lease”) and Environmental, Health and Safety
Agreement (“EHS Agreement”) between TOWNSEND SUMMIT, LLC, as Landlord, and
FABTECH, INC., as Tenant, covering premises (“Leased Premises”) in the Summit
Technology Center, Lee’s Summit, Missouri

Ladies and Gentlemen:
We are concurrently herewith executing and delivering to you the referenced
Lease and the EHS Agreement (collectively, “Documents”). Our execution and
delivery is expressly conditioned upon the termination of that certain Guaranty
of Lease dated February ______, 1996 executed by LITE-ON POWER SEMICONDUCTOR
CORPORATION (“Existing Guaranty”). You understand that we are unable to deliver
the Documents with any guaranty at this time. We will endeavor to execute and
deliver a new guaranty of the Documents mutually acceptable to the parties by
the end of the first calendar quarter of the year 2000. By accepting delivery
of, and executing, the Documents, you are acknowledging and agreeing that the
Existing Guaranty is terminated.
Please signify your agreement to the foregoing by executing the counterpart of
this letter enclosed herewith.

            Very truly yours,


FABTECH INC.
      /s/ Walter R. Buohanan       Walter R. Buohanan           

We hereby agree to the foregoing in all respects.
TOWNSEND SUMMIT, LLC
By:                                                                  
Its:                                                                  
Name:                                                                 

 



--------------------------------------------------------------------------------



 



ENVIRONMENTAL, HEALTH, AND SAFETY AGREEMENT

BETWEEN
TOWNSEND SUMMIT, LLC
Landlord
and
FABTECH, INC.
Tenant
as of 10/29, 1999
Premises: 777 North Blue Parkway, Lee’s Summit, MO 64063

 



--------------------------------------------------------------------------------



 



ENVIRONMENTAL, HEALTH, AND SAFETY AGREEMENT
     This Environmental, Health, and Safety Agreement between Townsend Summit,
LLC, a Maryland limited liability company, having an office at 777 North Blue
Parkway, Lee’s Summit, Missouri (“Landlord”), as lessor, and Fabtech, Inc.
(“Tenant”), as lessee, is executed as of 10/29,1999 (“EHS Agreement”).
     A. Background.
     1. Tenant and Landlord are parties to a lease for certain real estate at
777 North Blue Parkway, Lee’s Summit, Missouri 64086 (“Leased Premises”).
     2. Tenant previously entered into a similar agreement as to the Leased
Premises with the prior landlord, Lucent Technologies, Inc. (“Lucent”).
     3. The term of this EHS Agreement and the period over which the obligations
enumerated herein are to be performed shall run concurrently with the Lease
Term, except as expressly set forth herein.
     B. Definitions. As used in this EHS Agreement, the following terms shall
have the following meanings. Terms which are not defined below, but which are
defined in the Lease and which are used without further definition in this EHS
Agreement, shall have the meanings specified in the Lease:
     1. “Caustic Tank System” means the 4,000 gallon, 20% caustic storage tank,
including associated pipes and piping, located on the Project and utilized by
Tenant.
     2. “Cure Period” means, with respect to any party hereto who has defaulted
in the performance of an obligation hereunder (“Defaulting Party”), a reasonable
period of time, following written notice from the Non-Defaulting Party
describing the default, within which to cure the default based upon prompt and
diligent pursuit of all steps reasonably necessary to effect such cure.
     3. “Costs” means any losses, damages, settlements, judgments, claims,
demands, suits, liabilities, costs, expenses, (including reasonable attorneys’
fees and/or consultant’s fees) of any kind whatsoever related to the Leased
Premises.
     4. “Damages” means damages of any kind, including direct, indirect,
consequential, special or incidental damages.
     5. “Environmental Laws” means all now or hereafter federal, state, or local
enacted environmental, health, and safety statutes, ordinances, directives,
rules, judgments, injunctions, stipulations, decrees, orders, permits,
approvals, treaties,

1



--------------------------------------------------------------------------------



 



protocols, laws and regulations including but not limited to: (i) the
Occupational Safety and Health Act, (ii) the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, (including the Emergency
Planning and Right-W-Know Act), (“CERCLA”) (iii) the Resource Conservation and
Recovery Act (“RCRA”), (iv) the Toxic Substances Control Act, (v) the Hazardous
Materials Transportation Act, (vi) the Clean Air Act, and (vii) the Clean Water
Act.
     6. “Existing Conditions” means any environmental conditions in existence
and activities conducted on or before February 15, 1996.
     7. “Gas System” means the bulk gas distribution system including trunk and
branch lines extending from the point where, as to each gas, the gas is provided
to Tenant on a metered basis to the point of use or, if Tenant is the sole user
from the point of delivery to the Land to the point of use by Tenant.
     8. “Governmental Authority” means any federal, state, county, local,
district, public authority, public agency, or any other political subdivision,
public corporation, or governmental or regulatory authority whether foreign or
domestic, having jurisdiction over the Project.
     9. “Hazardous Material” means any material or substance that is now or
hereafter prohibited or regulated by any statute, law, rule, regulation or
ordinance or that is now or hereafter designated by any Governmental Authority
to be radioactive, toxic, hazardous or otherwise a danger to health,
reproduction or the environment, including, without limitation, petroleum,
petroleum products, asbestos, asbestos-containing material, urea formaldehyde
and urea formaldehyde containing material.
     10. “Lender” means any mortgagee under any mortgage encumbering the Leased
Premises from time to time (without regard to other such mortgage exists equity
participation features), any beneficiary, and any trustee under any deed of
trust encumbering the Leased Premises from time to time (without regard to
whether such deed of trust secures equity participation features), any insurer
of security certificates or securities backed or collateralized in whole or in
part by any loan secured by any mortgage or deed of trust encumbering the Leased
Premises, any indenture trustee or other trustee for the holders of such
certificates or securities, any successor or assign of any of the foregoing, and
any officer, director, agent, employee, partner, parent, subsidiary, or other
affiliate of any of the foregoing.
     11. “Lucent Agreement” means the Environmental, Health, and Safety
Agreement between Tenant and Lucent dated February 15, 1996.
     12. “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, dumping, disposing, or migration
into or out of the premises.

2



--------------------------------------------------------------------------------



 



     13. “Remedial Action” means those actions taken instead of or in addition
to response-actions, in the event of a release or threatened release of a
Hazardous Material into the environment, to prevent or minimize the release of
hazardous materials so that they do not migrate to cause danger to present or
future public health or welfare of the environment.
     14. “Response Action” means the cleanup or removal of Hazardous Material
from the environment; actions as may be necessary in the event of the threat of
a release of Hazardous Material into the environment; actions as may be
necessary to monitor, assess, and evaluate the release or threat of release of
Hazardous Material, the disposal of removed material; or actions as may be
necessary to prevent, minimize, or mitigate damage to the public health or
welfare or to the environment.
     15. “Solid Wastes” means solid wastes as defined in RCRA.
     C. Tenant’s Representations and Undertakings. Tenant agrees that:
     1. To the extent applicable to Tenant’s operations within the Leased
Premises, Tenant shall comply, at its own expense, with all Environmental Laws,
except to the extent that Landlord has expressly agreed herein to perform, on
behalf of Tenant, or to assist Tenant in performing such compliance with
Environmental Laws.
     2. Tenant acknowledges that, notwithstanding Landlord’s providing
Landlord’s Services, Tenant is:
     (a) the sole and independent operator of its operation at the Leased
Premises;
     (b) independently liable for any environmental, health, and safety
liabilities associated with or arising from Tenant’s operations in the Leased
Premises;
     (c) in fact the owner, manager, and user of any Hazardous Materials
actually used or maintained by Tenant in connection with its operations on the
Leased Premises;
     (d) in fact the generator of any hazardous wastes generated by Tenant’s
operation; and
     (e) solely and independently responsible for compliance with Environmental
Laws as required pursuant to Section C(l). Nothing herein, however, shall make
Tenant liable for the Existing Conditions.
     3. Wherever in this EHS Agreement Tenant undertakes an obligation to
provide data to Landlord for the purpose of complying with Environmental Laws,
Tenant

3



--------------------------------------------------------------------------------



 



shall, at Landlord’s request, certify in writing to the completeness and
accuracy of the data at the time Tenant provides the data to Landlord;
     4. Wherever in this EHS Agreement Tenant undertakes an obligation to follow
a recommendation made by Landlord or any instruction issued by Landlord, Tenant
shall follow any such recommendations or instruction within any time.
     5. Tenant shall maintain environmental impairment liability insurance for
sudden and non-sudden occurrences in the amount of at least $2,000,000.00 per
occurrence with an annual aggregate of at least $4,000,000.00 exclusive of legal
defense costs. Such insurance may provide for a deductible of up to $50,000.00.
However, Tenant’s liability under any obligation undertaken pursuant to this EHS
Agreement, whether covered by insurance or not, shall arise at the first dollar
of liability. Tenant shall furnish, upon Landlord’s request, a certificate or
adequate proof of this insurance. Landlord and any company directly or
indirectly controlled by it shall be named as Additional Insureds, upon notice
from Landlord to Tenant of the exact names of the Additional Insureds. Landlord
must be notified in writing thirty days prior to the cancellation of or any
change in the policy.
     D. Tenant’s Responsibilities. Tenant shall:
     1. Prepare and maintain at its own expense:
     (a) as well as update from time to time as required by Environmental Laws,
a comprehensive environmental, health and safety compliance program and provide
a copy of such program, together with updates, to Landlord. Tenant may make such
reasonable modifications to the program as Landlord may request. This program
shall cover, among other things, spill preparedness and prevention. Tenant
shall, within sixty (60) days from receipt of Landlord’s emergency contingency
plan, provide to Landlord a supplement to Landlord’s plan that will cover
Tenant’s operation;
     (b) a separate hazardous waste generator registration identification
number. Tenant shall collect and store its hazardous waste in Tenant’s hazardous
waste storage area. Tenant shall label, store, and manifest its own containers
of hazardous waste;
     (c) all environmental, health, and safety records as required by
Environmental Laws for Tenant’s operations in the Leased Premises, including but
not limited to waste volume and analysis records, waste water discharge records,
air emissions records, inspection records, accident, injury, training records,
and spill or release records. Tenant shall not destroy any such records without
the written consent of Landlord, even if any applicable regulatory retention
periods have passed. On termination of the Lease or at such time as Tenant may
vacate the Leased Premises, Tenant shall, to the extent permitted by

4



--------------------------------------------------------------------------------



 



applicable law, deliver to Landlord intact all Tenant’s environmental, health,
and safety records which Landlord agrees to keep confidential pursuant to
Article J;
     (d) from the date of the Lease, to the extent required by Environmental
Laws, 112(r) risk management plans and related requirements.
     2. Provide Landlord with: (a) a list of all Hazardous Materials and
quantities of Hazardous Materials to be brought onto the Land by Tenant; and
(b) material safety data sheets on all Hazardous Materials to be used in
Tenant’s Leased Premises as soon as reasonably possible following the first
entry of the Hazardous Materials onto the Land and, in any case:
     (a) Within 7 days of such entry for all Hazardous Materials received or
stored in quantities in excess of 30 pounds; and
     (b) Within 60 days as such entry for Hazardous Materials received or stored
in quantities less than 30 pounds.
For Hazardous Materials originating outside the United States, Tenant shall
provide Landlord with any certification as may be necessary to comply with the
Toxic Substances Control Act. Tenant shall provide data on Tenant’s Hazardous
Materials and use of Hazardous Materials as Landlord may request;
     3. Receive all in-bound materials including, without limitation, all
Hazardous Materials intended for Tenant in the Leased Premises and not in the
Landlord’s common area unless otherwise agreed, in writing by Landlord, whose
consent shall not be unreasonably withheld;
     4. Be responsible for and maintain:
     (a) the hydrogen alarm system present in the Leased Premises,
     (b) the storage and handling of all gas cylinders used in its operations;
     (c) the storage and delivery of all bulk gases in the Gas System. Any work
pertaining to bulk gases, including tie-ins to the bulk gas distribution system
trunk or lines that passed through the Leased Premises performed by or on behalf
of Tenant must be approved by Landlord; provided, however, such activities
arising solely from reconfiguration or addition of production units along branch
lines within the Leased Premises do not require prior approval by Landlord so
long as Tenant provides prior timely notice to Landlord. Tenant shall not use
bulk chemicals in its operations without the prior written approval of Landlord,
which Landlord agrees will not be unreasonably withheld;

5



--------------------------------------------------------------------------------



 



     (d) the Gas System for silane, the Caustic Tank System, together with any
other Gas System which is utilized solely by, at any time Tenant; and whether
located within the Leased Premises or otherwise on the Land; and
     (e) as to its operations, for compliance with the Emergency Planning and
Community Right-to-Know Act of 1986.
     5. Maintain, service, and dispose of all wastewater and effluent discharges
arising from its operations at the Leased Premises;
     6. In the event of a closure or if Tenant vacates the Leased Premises,
prepare and provide Landlord with a closure plan (“Closure Plan”). The Closure
Plan shall be prepared and delivered to Landlord no later than 120 days prior to
the anticipated closure or vacation date. The Closure Plan shall include a
description of the procedures to be used to remove all of the Tenant’s products,
equipment, scrap, raw materials, chemical supplies and wastes from the Leased
Premises upon cessation of Tenant’s operation. All costs of closure shall be
borne by Tenant to the extent they relate to Tenant’s operations.
Notwithstanding the foregoing, Tenant shall not be responsible, except to the
extent reasonably attributable to Tenant’s operations, for cleaning and/or
decommissioning any: (a) vents, ducts, or fans related to the exhaust systems;
(b) underground and aboveground storage tanks and any pipes and plumbing;
(c) any areas used by Landlord; and (d) the Existing Conditions;
     7. If Hazardous Materials stored, used, disposed of, emitted, or released
on or about the Leased Premises by Tenant or its agents, employees or
contractors results in contamination or deterioration of the Leased Premises,
then promptly take any and all action necessary to properly remediate such
contamination as required by Environmental Law. At any time prior to the
expiration of the Lease Term, Tenant shall have the right to conduct appropriate
tests of all environmental media and to deliver to Landlord the results of such
tests to demonstrate that no contamination has occurred as a result of Tenant’s
use of the Leased Premises;
     8. Allow access to the Leased Premises to Landlord, government inspectors
(as required under Environmental Laws) Landlord’s insurance carriers, and
Landlord’s consultants for inspection, testing, sampling, and auditing purposes,
subject to the restrictions of Article J;
     9. Participate in Landlord’s emergency drills at reasonable times;
provided, however, that: (a) Tenant’s participation in such drills shall not
occur more than once per quarter without the prior approval of Tenant;
(b) Landlord shall provide Tenant with at least 72 hours’ prior notice; and
(c) such drills shall not interfere with Tenant’s operations more than
reasonably necessary;
     10. Provide:

6



--------------------------------------------------------------------------------



 



     (a) Its own medical services. A full-time physician and/or nurse, or C.P.R.
and first-aid trained personnel shall be made available to Tenant’s employees by
Tenant during all operating hours; and
     (b) Training to its employees in environmental, health, and safety matters
as required by Environmental Laws;
     11. Obtain and comply with all permits and requirements imposed by or
required pursuant to any applicable Environmental Law pertaining to the
protection of the air; and
     12. Operate and maintain the Caustic Tank System in accordance with all
applicable Environmental Laws, at Tenant’s expense.
     13. Immediately notify Landlord of any violation or exceedance of the terms
of any permit, license, or order governed by or issued pursuant to any
Environmental Law and applicable to Tenant or its operations.
     E. Landlord’s Responsibilities. Landlord shall provide certain
environmental, health and safety services to Tenant. These services are
identified in Sections E (2) and (3) (“Landlord’s Services”).
     1. In providing Landlord’s Services, Landlord in no way assumes any
responsibility whatsoever for: (a) the safe and proper conduct of Tenant’s
operations within the Leased Premises or otherwise, and (b) Tenant’s compliance
with Environmental Laws as required pursuant to Section C(l).
     2. Landlord shall be responsible for obtaining a stormwater discharge
permit covering the entire Building (not just Landlord’s operations). Tenant,
for its part, shall fully cooperate with Landlord to ensure continued
compliance. Tenant shall be responsible for any costs of stormwater monitoring
or site improvements arising from or mandated under Environmental Laws as the
result of stormwater conditions associated with its operations.
     3. Solid Wastes (not including special or hazardous wastes generated by
Tenant’s operation) shall be handled by waste collection systems located on
Landlord’s facility and Landlord shall be responsible for and retain any and all
liability for such waste collection systems and for the proper disposal of such
Solid Wastes. Tenant shall adhere to Landlord’s reasonable and nondiscriminatory
verbal instructions and written regulations on proper segregation of Solid
Waste. Subject to Article F. Landlord may inspect and/or sample Tenant’s Solid
Waste streams.
     F. Landlord’s Rights.
     1. Landlord shall have the right to inspect and to survey Tenant’s Leased
Premises and operations at any time (but not more often than once per quarter,
except in

7



--------------------------------------------------------------------------------



 



the case of emergency) upon reasonable prior written notice of at least 72 hours
to Tenant. In an emergency, Landlord may inspect and survey Tenant’s premises
and operations without any notice to Tenant. However, any such entry by Landlord
shall not interfere with Tenant’s operations more than reasonably necessary and
Landlord shall comply with all of Tenant’s reasonable security regulations. If
Tenant so elects, Landlord shall be accompanied by a representative of Tenant
during any such entry. Landlord shall not have the right to open or inspect
confidential files or safes, and Landlord shall not disclose to others any
confidential information regarding Tenant’s business learned by Landlord during
any such entry into the Leased Premises.
Landlord’s right to inspect and survey the Leased Premises is not in lieu of
Tenant’s completely independent obligations to conduct such inspections and
surveys as may be required by Environmental Laws.
     2. To the extent permitted by applicable law, Landlord shall have the right
to review all Tenant’s environmental, health, and safety records concerning
Tenant’s operations and on Landlord’s request to obtain copies of same. All such
information or documents reviewed or copied by Landlord shall be held in the
strictest of confidence and shall not be disclosed to any third party without
Tenant’s prior written consent pursuant to Article J. Landlord’s right to
conduct such review is not in lieu of Tenant’s completely independent obligation
to conduct such review as may be required by Environmental Laws.
     G. Mutual Responsibilities.
     1. Landlord and Tenant shall at all times cooperate and act in good faith
to provide each other with information necessary for each to achieve compliance
with Environmental Laws in connection with their respective operations: To the
extent any such information is non-public, each party agrees to hold such
information in the strictest of confidence and to not disclose such information
to any third party without the prior written consent of the party who provided
such information.
     2. Landlord and Tenant shall immediately notify the other of any known
release or threatened release in or about the Leased Premises (which release or
threatened release is not related to normal operations) of a Hazardous Material
of whatever magnitude. Each party is responsible for making any necessary
notifications to governmental authorities with respect to releases or threatened
releases of Hazardous Materials it causes and shall provide the other party with
copies of such notifications. In the event Tenant is obligated under this EHS
Agreement to properly remediate any presence, release or threatened release of
Hazardous Materials, then Tenant shall do so as consistent with the industrial
use of the Premises as reasonably required by Landlord and/or required by any
applicable Environmental Laws at Tenant’s own expense. If Tenant fails to
provide required notification to any governmental authority or to perform such
remediation consistent with the industrial use of the premises as reasonably
required by Landlord and/or in accordance with Environmental Laws, Landlord (or
outside

8



--------------------------------------------------------------------------------



 



contractors selected by Landlord) may (but is not required to) provide such
notice or perform the remediation with all due diligence at Tenant’s reasonable
expense.
     3. In the event of an inspection of the Tenant’s premises by any
representative of an environmental, health, or safety agency, Landlord may at
its discretion participate in the walkaround and participate in the opening and
closing conferences. Landlord shall promptly be given copies of any inspection
reports, citations, or other correspondence resulting from such inspection,
whether or not Landlord participated in the walkaround and opening or closing
conferences.
     4. Tenant and Landlord shall give each other immediate written notification
of:
     (a) Any order, remediation, or other regulatory enforcement action taken or
threatened in writing against Tenant or Landlord (as the case may be), the
Leased Premises or to the extent written notice has been received by Tenant or
Landlord as to Lucent, by any governmental authority regarding, or in connection
with, the presence, release, or threat of release from any Hazardous Materials
on, under, about or from the Leased Premises, or otherwise resulting from
Tenant’s or Landlord’s (as the case may be) storage, manufacture, generation,
handling, recycling, treatment, disposal, or use of Hazardous Materials at the
Building;
     (b) All demands or claims made or threatened by any third party in writing
against Tenant or Landlord (as the case may be) or the Leased Premises relating
to any liability, loss, damage, or injury resulting from the presence, release,
or threat of release of any Hazardous Materials on, under, about or from the
Leased Premises, or otherwise resulting from Tenant’s or Landlord’s (as the case
may be) storage, manufacture, generation, handling, recycling, treatment,
disposal, or use of Hazardous Materials at the Building; and
     (c) Any spill, release, or discharge of a Hazardous Material by Tenant or
Landlord (as the case may be), in violation of any Environmental Law on, under,
about or from the Leased Premises including, without limitation, any such spill,
release or discharge required to be reported to any governmental authority under
any Environmental Law.
     H. Indemnity, Release, and Assignment. Landlord’s and Tenant’s obligations
as set out below in this Article shall survive the expiration or early
termination of this EHS Agreement or the Lease.
     1. Tenant agrees to indemnify and to hold harmless Landlord, its
affiliates, employees, partners, shareholders, contractors, members, lessees,
officers, directors, successors, assigns and Lenders from any and all Costs, to
the extent caused by any acts or omissions or negligence of Tenant, its
employees, agents, licensees, contractors or invitees, and arising out of,
directly or indirectly, Tenant’s: (a) operations on the Leased Premises; the
Building, or the Land; (b) failure to comply with Environmental Laws; (c)

9



--------------------------------------------------------------------------------



 



breach of this EHS Agreement; or (d) failure to provide Landlord accurate data
where Tenant is obliged to provide such data pursuant to the terms of this EHS
Agreement.
     2. Notwithstanding anything to the contrary in this EHS Agreement, Tenant
shall neither release Landlord, its affiliates, employees, officers, directors,
successors and assigns from, nor indemnify Landlord, its affiliates, employees,
officers, directors, successors and assigns with respect to any Costs arising
directly or indirectly out of: (i) any acts or omissions or negligence of
Landlord, its agents, employees, contractors, invitees or licensees; or (ii) a
breach of Landlord’s obligations or representations under this EHS Agreement.
     3. As to the Existing Conditions:
     (a) Tenant waives any and all claims it might have against Landlord
including, without limitation, those arising under any Environmental Law
including, without limitation, CERCLA.
     (b) Landlord waives any and all claims it might have against Tenant,
including, without limitation, those arising under any Environmental Law
including, without limitation, CERCLA.
     (c) Nothing in this EHS Agreement is intended to limit whatever rights
Tenant has as to Lucent pursuant to the Lucent Agreement or otherwise.
     (d) Nothing in this EHS Agreement is intended to limit whatever any rights
Landlord has as to Lucent.
I. Default; Dispute Resolutions.
1. Landlord may terminate this EHS Agreement, upon thirty days’ prior written
notice to Tenant, if Tenant:
     (a) Materially breaches its obligation to comply with Environmental Laws
pursuant to Section C(l);
     (b) Materially breaches any provision of this EHS Agreement;
     (c) Fails to follow such reasonable instruction or recommendation within
the time limits specified therein; or
     (d) Provides an incorrect certification due to the willful conduct of
Tenant;
2. Notwithstanding anything to the contrary in this EHS Agreement, Tenant shall
not be in default of this EHS Agreement for failure to perform any term,
covenant, or condition of this EHS Agreement unless Tenant fails to cure such
default within the Cure Period. If a dispute arises out of or related to this
EHS Agreement, or its breach, the parties agree first to attempt to resolve the
dispute through negotiation. If not thus

10



--------------------------------------------------------------------------------



 



resolved, the parties agree to submit the dispute to a sole mediator selected by
and mutually agreeable to the parties or, at any time at the option of a party,
to mediation by the American Arbitration Association (“AAA”). If not thus
resolved, the dispute shall be referred to a sole arbitrator selected by and
mutually agreeable to the parties within thirty (30) days of the unsuccessful
mediation, or, in the absence of such selection, to AAA arbitration which shall
be governed by the United States Arbitration Act, and judgment on the award may
be entered in any court having jurisdiction. The arbitrator may not limit,
expand or otherwise modify the terms of the EHS Agreement. The parties, their
representatives, other participants and the mediator and arbitrator shall hold
existence, content and result of mediation and arbitration in confidence upon
ten days’ prior written notice to Tenant if Tenant’s breach of its obligation to
comply with Environmental Laws pursuant to Article C(l) causes a substantial and
imminent danger to the environment or the health or safety of Tenant’s
employees, Landlord’s employees, employee of other tenants of the Leased
Premises, or contractors.
     3. Neither Tenant nor Landlord, or their respective affiliates, employees,
officers, directors, and successors shall be liable to each other for any
incidental and consequential damages and damages for lost profits incurred as
the result of either Tenant’s or Landlord’s (as the case may be) performance of
its obligations under this EHS Agreement or failure to perform its obligations
under this EHS Agreement.
     J. Confidentiality. Unless required by applicable law or court order, the
parties hereto agree to keep in strict confidence and not disclose to any third
party any proprietary data (including but not limited to trade secrets)
belonging to the other party hereto (“Confidential Information”) to which either
of them may have access as the result of their operations in the Building or
this EHS Agreement or the Lease. The obligation of confidentiality set forth in
the foregoing sentence shall not apply to any information which: (a) becomes
generally available to the public other than as a result of a disclosure by
either party hereto or their respective directors, officers, employees, agents,
representatives or contractors, (b) was generally available to the public on the
date of the Original EHS Agreement, (c) was known to either party hereto prior
to their respective dealings with each other, or (d) was lawfully received by
either party hereto from a third party without restriction on disclosure and
provided such third party is not under obligation of non-disclosure with the
adversely affected party hereto. Each party hereto agrees that unauthorized
disclosure or use of Confidential Information could cause irreparable harm and
significant injury which may be difficult to ascertain. Accordingly, each party
hereto agrees that the other party shall have the right to seek and obtain
immediate injunctive relief from breaches of this Section in addition to any
other rights it may have.
     K. Additional EHS Agreements.
     1. This EHS Agreement shall remain in effect so long as Tenant occupies the
Leased Premises, However, those terms of this EHS Agreement which by their
express terms survive the termination of the Lease and Tenant’s vacation of the
Leased Premises are expressly acknowledged by Tenant and Landlord to remain in
effect after the termination of the Lease and/or Tenant’s vacation of the Leased
Premises.

11



--------------------------------------------------------------------------------



 



     2. Tenant may not assign this EHS Agreement without the written consent of
Landlord. By the provision of notice thereof in accordance with this EHS
Agreement, Landlord shall have the right to assign this EHS Agreement and to
assign its rights and delegate its obligations and liabilities under this EHS
Agreement.
     3. This Lease may be executed in any number of counterparts, any one of
which need not contain the signature of more than one party, but all of which
counterparts together shall constitute one agreement.
     4. In the event of a conflict between the provisions of the Lease and this
EHS Agreement, the terms of this EHS Agreement shall control.
     5. To help implement this EHS Agreement, Landlord and Tenant agree that:
     (a) Landlord shall nominate in writing an environmental, health, and safety
overseer (“Overseer”) who shall be responsible for overseeing the provision to
Tenant of any services to be provided by Landlord to Tenant pursuant to this EHS
Agreement.
     (b) Tenant shall nominate in writing an on-site environmental manager
(“Manager”) who shall coordinate Tenant’s environmental, health, and safety
compliance.
     6. The Manager shall cooperate with the Overseer on environmental, health,
and safety matters. The Overseer and the Manager shall establish such rules and
procedures and delegate such tasks and functions as may be necessary and
appropriate to assure that such work goes forward properly. The Manager and the
Overseer shall exchange lists of employees with environmental, health, and
safety responsibilities and provide home, business, and emergency telephone
numbers.
     7. This EHS Agreement shall be governed and construed by and pursuant to
the laws of the State of Missouri.
THIS CONTRACT CONTAINS A BINDING ARBITRATION
PROVISION WHICH MAY BE ENFORCED BY THE PARTIES

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this
Environmental, Health and Safety Agreement as of the day and year set forth
below.

            TOWNSEND SUMMIT, LLC
Landlord
      By:   /s/ Daniel C. Craner       Name:   Daniel C. Craner       Title:  
Vice President     

            FABTECH, INC.
Tenant
      By:   /s/ Walter Buchanan       Name:   Walter Buchanan       Title:  
President & COO     

13



--------------------------------------------------------------------------------



 



EXHIBIT F
RULES AND REGULATIONS FOR USE OF THE ROOF
          The Tenant may install the Specialized Cooling System specified in
Paragraph 7(b)(i)(A) of the Lease on the roof and Building structure, at
Tenant’s sole cost and expense, subject to the following restrictions:
          (a) The location and means of securing the Specialized Cooling System
must be approved by Landlord or its designated agent, which shall not be
unreasonably withheld, conditioned or delayed. Tenant shall be responsible for
any damage to the Building roof or structure or any surrounding property
resulting from the installation or operation of the Specialized Cooling System,
including, but not limited to, damage resulting from wind, ice or any other
causes. The Specialized Cooling System shall not damage the Building, nor damage
or cause any interference with or to any existing equipment or communication
systems located on the roof. If any such damage or interference shall occur,
Tenant shall correct the same promptly.
          (b) Tenant agrees to maintain the Specialized Cooling System in a
proper and safe operating condition.
          (c) Tenant shall comply with all codes, rules, regulations and
conditions of any applicable governmental agency and shall pay for all legal,
engineering and other expenses incident thereto. Prior to installation, Tenant
shall provide Landlord with a copy of all required permits, licenses, or
evidence of authority to operate from this location.
          (d) Installation of the Specialized Cooling System shall be performed,
at Tenant’s sole cost and expense, in a responsible and workmanlike manner by
personnel with all necessary skill and expertise through or under the
supervision of Landlord.
          (e) Tenant shall be responsible for any costs associated with
furnishing electricity for the Specialized Cooling System.
          (f) Tenant agrees to indemnify, defend and hold Landlord harmless from
any claim resulting from property damage or personal injury arising in
connection with the installation, maintenance, operation, repair, existence or
removal of the Specialized Cooling System and shall carry insurance (as required
by the Lease) to cover such liability and property damages.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
RULES & REGULATIONS
          The rules and regulations set forth in this Exhibit shall be and
hereby are made a part of the Lease to which they are attached. Whenever the
term “Tenant” is used in these rules and regulations, it shall be deemed to
include Tenant, its employees or agents and any other persons permitted by
Tenant to occupy or enter the Premises. The following rules and regulations may
from time to time be modified by Landlord in the manner set forth in
Paragraph 38 of the Lease.
     1. Obstruction: The sidewalks, entries, passages, corridors, halls,
lobbies, stairways, elevators and other common facilities of the Building shall
be controlled by Landlord and shall not be obstructed by Tenant or used for any
purposes other than ingress or egress to and from the Premises. Tenant shall not
place any item in any of such locations, whether or not any such item
constitutes an obstruction, without the prior written consent of the Landlord.
Landlord shall have the right to remove any obstruction or any such item without
notice to Tenant and at the expense of Tenant. The floors, skylights and windows
that reflect or admit light into any place in said Building shall not be covered
or obstructed by Tenant.
     2. Ordinary Business Hours: Whenever used in the Lease or in these rules
and regulations, the Ordinary Business Hours of the Building shall be from 7:00
A.M. to 6:00 P.M. Monday through Friday and 8:00 A.M. to 1:00 P.M. Saturday of
each week, excluding the legal holidays of New Year’s Day, Easter Friday,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.
Notwithstanding the foregoing, subject to all of the terms and conditions set
forth in the Lease, Tenant shall be permitted to conduct its operations at the
Premises 24 hours per day, 7 days per week.
     3. Deliveries: Tenant shall insure that all deliveries of bulk items to the
Premises shall be made only to the loading dock at the Premises, or to such
other loading dock designated by Landlord for deliveries (hereinafter, a
“General Loading Dock”). Deliveries to the General Loading Dock may only be made
during the Ordinary Business Hours of the Building. If any person making
deliveries to Tenant damages the loading dock or any other part of the Building
or Property, Tenant shall pay to Landlord upon demand the amount required to
repair such damage and restore the area to its previous condition.
     4. Moving: Furniture and equipment shall be moved in or out of the Building
only upon the loading dock designated by Landlord for deliveries and then only
during such hours and in such manner as may be prescribed by Landlord. Landlord
shall have the right to approve or disapprove the movers or moving company
employed by Tenant and Tenant shall cause such movers to use only the loading
facilities and loading dock designated by Landlord. If Tenant’s movers damage
the loading dock or any other part of the Building, Tenant shall pay to Landlord
upon demand the amount required to repair such damage and restore the area to
its previous condition.

 



--------------------------------------------------------------------------------



 



     5. Heavy Articles: No safe or article the weight of which may, in the
reasonable opinion of Landlord, constitute a hazard or may cause damage to the
Building or its equipment, shall be moved into the Premises (hereinafter, a
“Heavy Article”). Landlord acknowledges that Tenant currently has certain Heavy
Articles present in the Premises, and Landlord hereby agrees to permit the
continued presence of the same at their current locations. If Landlord advises
Tenant that any item Tenant intends to move into the Premises (or has, in
violation hereof, already moved into the Premises) constitutes a Heavy Article,
Tenant shall promptly remove such Heavy Article (or Landlord may remove such
Heavy Article at Tenant’s sole cost and expense), unless Tenant provides, at it
sole cost and expense, a statement certified by a licensed structural engineer
that such item will not constitute a hazard nor cause damage to the Building or
its equipment due to its weight (including the aggregate weight of such item
when the same is fully operational and filled with any material(s) it is
intended to hold). Safes and other heavy equipment, the weight of which will not
constitute a hazard or cause damage the Building or its equipment shall be moved
into, from or about the Building only during such hours and in such manner as
shall be prescribed by Landlord and Landlord shall have the right to designate
the location of such articles in the Premises to prevent exceeding the floor
load. The floor load for the Premises shall not be exceeded by Tenant.
     6. Nuisance: Tenant shall not do or permit anything to be done in the
Premises, or bring or keep anything therein which would in any way constitute a
nuisance or waste, or obstruct or interfere with the rights of other tenants of
the Building, or in any way injure or annoy them, or conflict with the laws
relating to fire, or with any regulations of the fire department or with any
insurance policy upon the Building or any part thereof, or conflict with any of
the rules or ordinances of any governmental authority having jurisdiction over
the Building (including, by way of illustration and not limitation, using the
Premises for sleeping, lodging or cooking, other than the use of microwave ovens
and coffee makers for non-commercial employee use).
     7. Building Security: Landlord may restrict access to and from the Premises
and the Building outside of the Ordinary Business Hours of the Building at any
time for reasons of Building Security; provided, however, Tenant and its
employees will have 24/7 access to the Premises, subject to Landlord’s
reasonable restrictions. Landlord may require identification of persons entering
and leaving the Building during this period and, for this purpose, may issue
Building passes to tenants of the Building. Landlord shall not be liable to any
person (including, without limitation, Tenant) for excluding any person from the
Building or for admission of any person to the Building at any time, or for
damage, loss or theft resulting therefrom.
     8. Pass Key: Landlord’s janitor for the Building may at all times have
available a pass key to the Premises, and he and other identified agents of
Landlord shall at all times be allowed reasonable admittance to the Premises.
Landlord shall not be responsible for any loss, theft, mysterious disappearance
of or damage to, any property, however occurring.
     9. Locks and Keys for Premises: No additional lock or locks shall be placed
by Tenant on any door in the Building and no existing lock shall be changed
unless (a) the written consent of Landlord shall first have been obtained (which
consent shall not be unreasonably withheld, conditioned or delayed), and
(b) Landlord is provided keys (or other means) to obtain access to such locked
area(s). A reasonable number of keys to the Premises and to the toilet rooms, if
locked by Landlord, will be furnished by Landlord, and Tenant shall not have any
duplicate keys

 



--------------------------------------------------------------------------------



 



made. Landlord also shall furnish to Tenant a reasonable number of card keys or
building passes permitting access and egress to and from the Building and
elevators within the Building. The distribution and use of such card keys and
passes by Tenant and its employees shall be subject at all times to such
additional rules as Landlord may promulgate from time to time. At the
termination of this Lease, Tenant shall promptly return to Landlord all keys,
card keys and building passes to the Building, offices, toilet rooms, and
parking facilities. Tenant shall promptly report to Landlord the loss or theft
of any key, card key or building pass.
     10. Signs: No advertisement, sign or other notice shall be inscribed,
painted or affixed on any part of the outside or inside of the Building, except
upon the interior doors as permitted by Landlord, which advertisement, signs or
other notices shall be of Building standard order, size and style, and at such
places as shall be designated by Landlord. Notwithstanding the foregoing, Tenant
may post notices as required by federal, state or local law, ordinance or
regulations (e.g. Equal Employment, Minimum Wage, etc.) in employee lounges or
elsewhere where appropriate within the Premises as Tenant reasonably determines.
Landlord shall, at Landlord’s expense, add Tenant’s name and Premises location
to tenant directories installed by Landlord in the Building.
     11. Use of Water Fixtures: Water closets and other water fixtures shall not
be used for any purpose other than for which the same are intended and no
obstructing or improper substance shall be thrown, deposited or disposed of
therein. Any damage resulting to the same from misuse on the part of Tenant
shall be paid for by Tenant. No person shall waste water by tying back or
wedging the faucets or in any other manner.
     12. No Animals, Excessive Noise: No birds, fish, or other animals (other
than seeing eye dogs) shall be allowed in the offices, halls, corridors and
elevators in the Building. No person shall disturb the tenants of this or
adjoining buildings or space by the use of any radio, musical instrument or
singing, or by the making of loud or improper noises.
     13. Bicycles: Bicycles or other vehicles shall not be permitted anywhere
inside or on the sidewalks outside the Building, except in those areas, if any,
designated by Landlord as bicycle parking.
     14. Trash: Tenant shall not allow anything to be placed on the outside of
the Building (except for the orderly placement of shipping and transport items
in accordance with Legal Requirements and in areas reasonably designated by
Landlord), nor shall anything be thrown by Tenant out of the windows or doors,
or down the corridors, elevator shafts, or ventilating ducts or shafts of the
Building. All trash shall be placed in receptacles provided by Tenant on the
Premises or in any receptacles provided by Landlord for the Building. Tenant
will separate recyclable materials from other trash in accordance with
Landlord’s instructions.
     15. Windows and Entrance Doors: Window shades, blinds or curtains of a
uniform Building Standard color and pattern only shall be provided for the
exterior glass of the Building to give uniform color exposure through exterior
windows. No awnings, blinds, shades or screens shall be attached to or hung in,
or used in connection with any window or door of the Premises without the prior
written consent of Landlord, including approval by Landlord of the quality,
type, design, color and manner of attachment. Tenant entrance doors shall be
kept closed at all times in accordance with the fire code.

 



--------------------------------------------------------------------------------



 



     16. Hazardous Operations and Items: Except in an emergency (in which case
Hazardous Materials shall be moved, transported or handled in accordance with
emergency procedures mandated by Legal Requirements, rules, regulations and
requirements of governmental authorities, and established by Landlord for the
Project), or in accordance with all Legal Requirements, rules, regulations and
requirements of governmental authorities Tenant shall not move, transport, or
otherwise handle any Hazardous Material outside the Premises. All such shipping,
handling, and receiving shall be in accordance with Legal Requirement, rules,
regulations and requirements of governmental authorities and no Hazardous
Materials may be stored in any common areas or common facilities of the Building
or the Project.
     17. Hours for Repairs, Maintenance and Alterations: If Tenant desires to
have any repairs, maintenance and/or alterations performed by Landlord’s
employees, Tenant shall pay the cost for any such labor, including, without
limitation, any extra cost of such labor if Tenant desires such work to be
performed on Saturdays, Sundays, holidays or weekends, or outside of Ordinary
Business Hours.
     18. No Defacing of Premises: Except as permitted by Landlord, and except
for pictures, mirrors and the like to be hung on interior walls, Tenant shall
not mark up, cut, drill into, drive nails or screws into, or in any way deface
the doors, walls, ceilings or floors of the Premises or of the Building, nor
shall any connection be made to the electric wires or electric fixtures without
the consent in writing on each occasion of Landlord or its agents, and any
defacement, damage or injury caused by Tenant shall be paid for Tenant.
     19. Lee’s Summit Fire Department. Tenant shall promptly comply with all
requirements of the Lee’s Summit Fire Department.
     20. Solicitation, Food and Beverages: Landlord reserves the right to
restrict, control or prohibit canvassing, soliciting and peddling within the
Project. Tenant shall not grant any concessions, licenses or permission for the
sale or taking of orders for food, alcoholic beverages, services or merchandise
in the Premises, nor install or permit the installation or use of any machine or
equipment for dispensing goods or foods or beverages in the Building, nor permit
machine or equipment for dispensing goods or food or beverages in the Building,
nor permit the preparation, serving, distribution or delivery of food or
beverages in the Premises without the approval of Landlord and in compliance
with arrangements prescribed by Landlord, except in connection with convenience
lunch rooms or beverage service or catered functions for employees, clients and
guests of Tenant (on a noncommercial basis). Except for fast food delivery
personnel (pizza, Chinese food, etc.), only persons approved in writing by
Landlord shall be permitted to serve, distribute, or deliver food and beverages
within the Building, or to use the elevators or public areas of the Building for
that purpose.
     21. Balconies and Roof: Landlord shall have access to all balconies and the
roof during all hours even when such access requires Landlord to pass through
the Premises or window openings.
     22. Smoke Free Building: The Building is a smoke free building and Tenant
shall not permit any of its employees, agents, contractors, subcontractors,
invites, guests or visitors to smoke in the Building or Premises.

 



--------------------------------------------------------------------------------



 



     23. Captions: The caption for each of these rules and regulations is added
as a matter of convenience only and shall be considered of no effect in the
construction of any provision or provisions of these rules and regulations.
     24. No Unsightly Conditions: Tenant shall not place any unsightly thing (as
determined in Landlord’s judgment) in the Premises which is visible from outside
the Premises. Tenant shall keep the Premises sightly and clean.
     25. Telecommunications: If Tenant desires telephone connections, Landlord
will designate the location and manner in which the wires shall be introduced;
and no other boring or cutting for wires will be permitted. Tenant shall pay for
the installation, maintenance and use of all of its telephone and communication
services, and Tenant shall have no right to install any portion of such
installations, other than normal wiring in a location approved by Landlord,
outside the Premises. Tenant may use within the Premises a telephone or
telecommunication services provider (a “TSP”) selected by Tenant to provide
service to Tenant (any such TSP selected by Tenant being herein referred to as
“Tenant’s TSP”). Tenant shall provide in each agreement it enters into with
Tenant’s TSP that Landlord shall in no event have any obligation to make any
payments to Tenant’s TSP arising out of Tenant’s TSP’s provision of telephone or
telecommunications service to Tenant or the Project. Landlord shall have the
sole right and authority to make all decisions regarding the point of
demarcation and/or interconnection between Tenant’s TSP’s communication
facilities and wiring controlled by Landlord and/or located in the Building, and
Tenant shall not participate in and hereby waives and assigns to Landlord any
rights it may have to participate in these decisions. Within ten (10) days after
request by Landlord, Tenant shall provide Landlord with the name, address and
telephone number of Tenant’s TSP providing service to Tenant so that Landlord
can independently verify such service.
     26. Equipment; Electrical Devices: Except for existing EPI production
equipment at the Premises, Tenant shall not (i) install any internal combustion
engine, boiler, refrigerator (except small household type refrigerators
customarily used in general offices), or heating or air conditioning apparatus
in the Premises or the Building (excluding, however, the Specialized Cooling
System), (ii) operate any sound-producing instrument which may be heard outside
the Premises, (iii) operate any electrical device from which may emanate
electrical waves which may interfere with or impair radio or television
broadcasting or reception from or in the Building or elsewhere, (iv) permit any
objectionable noise or odor to emanate from the Leased Premises, (v) disturb,
solicit or canvass any occupant of the Building, (vi) use the plumbing
facilities for any purpose other than that for which they are constructed, or
(vii) waste any of the utilities furnished by Landlord.
     27. Mail: All incoming mail of Tenant shall be delivered to the Building
mail room by the carrier thereof and Tenant shall pick up its mail at the mail
room on a daily basis.
     28. Security Systems. Landlord shall have the right to approve all security
systems which Tenant desires to install in the Premises prior to the
installation thereof and such systems shall permit Landlord (at Landlord’s
option) to enter the Premises in the event of an emergency.

 



--------------------------------------------------------------------------------



 



     29. Submeters. Landlord shall have the right to meter or submeter the
consumption of water and/or any other utilities in all or any portion of the
Premises.
     30. Handbilling: Landlord reserves the right to restrict, control or
prohibit (and Tenant shall not permit) publicity, handbilling, distributing,
picketing or similar activities on or within the Property. Landlord shall have
the right, to the full extent permitted by applicable law, to exclude
individuals from the Project engaged in such activities, including, but not
limited to, seeking the assistance of the police and filing written and/or oral
complaints with the police and/or with any court or applicable administrative
agency.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
PERMANENT ITEMS TO BE REMOVED FROM PREMISES BY TENANT

(a)   Tenant shall remove, at its sole cost and expense,

  (i)   the deionized water system, and the nitrogen, hydrogen, oxygen, caustic,
compressed air and vacuum system(s) servicing the Premises, including all
associated equipment with respect to the same that is located above-ground;    
(ii)   the electric generators that service EPI; and     (iii)   all equipment
and fixtures located in the FabTech – Basement Area.

(b)   Tenant may remove, at its sole cost and expense, any hot water system
installed by or on behalf of Tenant, and the Tenant’s Specialized Cooling
System.   (c)   Tenant shall not remove the existing electric boiler system
serving the Premises, nor the Base Cooling System.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
INTENTIONALLY DELETED

 



--------------------------------------------------------------------------------



 



EXHIBIT J
LICENSE AGREEMENT
[Natural Gas Line]
     THIS LICENSE AGREEMENT (this “Agreement”) is dated this 27 day of December,
2004 by and between TOWNSEND SUMMIT, LLC, a Delaware limited liability company
(the “Licensor”) and FABTECH, INC., a Delaware corporation (the “Licensee”).
RECITALS
     WHEREAS, the Licensor and Licensee are parties to that certain Summit
Technology Center Lease dated October 29, 1999, as amended by that certain First
Lease Amendment dated September 30, 2004 (collectively, the “Lease”), whereby
the Licensor leased to the Licensee certain premises at the Summit Technology
Campus located at 777 Northwest Blue Parkway, Lee’s Summit, County of Jackson,
Missouri, all as more particularly described in the Lease.
     WHEREAS, the Leased Premises are currently the only portion of the Project
being serviced by natural gas. In lieu of the Licensor arranging for the
provision of natural gas to the Leased Premises, then billing the Licensee for
the same, the parties have agreed that the Licensee shall arrange for the
provision of natural gas to the Leased Premises and that Licensee shall be
responsible for the payment of such service directly.
     WHEREAS, the Licensor and Licensee desire to enter into this Agreement to
grant Licensee a license to use the natural gas line(s), pipes and any other
related equipment owned by Licensor and located at the Project for the
transportation of natural gas to service the Leased Premises.
     NOW, THEREFORE, for and in consideration of the mutual entry into this
Agreement by the parties hereto, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged by each party hereto,
the parties hereto hereby agree as follows:
     1. Recitals; Capitalized Terms. The recitals set forth above are herein
incorporated as a substantive part of this Agreement. Unless otherwise
specifically defined or otherwise indicated herein, any capitalized term used
herein without definition shall have the meaning ascribed to such term in the
Lease.
     2. Grant of License. Pursuant to that certain assignment of contract (the
“Natural Gas Assignment”) effective as of Dec. 27, 2004 (the “Effective Date”)
Licensor assigned all of its rights, duties and obligations under that certain
Contract for Sale or Transportation of Natural Gas dated July 1, 1995 between
Missouri Gas Energy (“MGE”) and A.T.&T. Corporation (hereinafter, the “MGE
Natural Gas Agreement”) to Licensee. Licensor hereby grants a license to
Licensee for the exclusive use (subject to the provisions of Paragraph 4 below),
at no additional cost to Licensee (subject to the provisions of Paragraph 3
below), of the natural gas line(s), pipes and any other related equipment owned
by Licensor and located at the Project (hereinafter, collectively, the “Licensor
Gas Line”) for the transportation of natural gas to service the Leased Premises.

 



--------------------------------------------------------------------------------



 



     3. Maintenance and Repair. Licensee shall be responsible, at its sole cost
and expense, for the maintenance and repair of any portion of the Licensor Gas
Line located in, on or under the Leased Premises. Licensor shall be responsible
for the maintenance and repair of all other portions of the Licensor Gas Line
(hereinafter, the “Non-Licensee Segment”), however, the parties hereto
acknowledge and agree that the cost and expense for any such maintenance and
repair incurred by Licensor shall be deemed to be, and shall be included as
“additional rent” (as such term is used in the Lease) and that until such time
as Licensee’s license to use the Licensor Gas Line becomes non-exclusive, as set
forth at Section 4 below, Licensee shall be responsible for paying the full
amount of any and all costs and expenses of such maintenance and repair as
“additional rent” under the Lease.
     4. Assignment of MGE Natural Gas Agreement. Licensee hereby agrees that
upon the written request of Licensor, Licensee shall cooperate with Licensor
(and/or its designee), and shall execute any document reasonably requested by
Licensor (including, without limitation, any document required to amend, modify,
assign and/or transfer its rights under the MGE Natural Gas Agreement) such that
Licensor (and/or its designee) and/or other Licensees at the Project may obtain
the benefits of the MGE Natural Gas Agreement and/or obtain the services of MGE
(or such other natural gas provider, as the case may be) for the provision
and/or transportation of natural gas to service other portions of the Project
(any such act, hereinafter, an “Assignment”). It is the intention of the parties
that such Assignment shall be accomplished by, and the parties hereby agree to
undertake reasonable efforts to cause such Assignment to be accomplished by, a
complete assignment of the MGE Natural Gas Agreement from Licensee to Licensor
in form and substance substantially similar to the Natural Gas Assignment. Upon
an Assignment, Licensee’s right to use the Licensor Gas Line shall become
non-exclusive and Licensor shall allocate to the users thereof (whether in the
form of “additional rent” or otherwise) the cost and expense for the maintenance
and repair of the Non-Licensee Segment based upon the physical location of such
Non-Licensee Segment and the duration and level of the applicable parties’
respective use. In no event shall Licensor be responsible for the interruption
and/or unavailability of natural gas to the Project and/or the Leased Premises,
nor for any loss, liability, cost, damage or expense arising from or related to
such interruption and/or unavailability.
     5. Term. The term of this Agreement shall commence on the Effective Date
and shall expire upon the expiration or earlier termination of the Lease.
     6. Indemnification.
          (a) Licensee shall indemnify and save harmless Licensor, its officers,
employees, members, agents and servants, from and against any and all claims,
actions, suits, judgments, decrees, orders, liability and expense in connection
with loss of life, bodily injury and/or damage to property (including the
Licensor Gas Line) arising from or out of any occurrence in, upon or with
respect to the Licensor Gas Line, to the extent the same is caused by the
Licensee, its agents, employees, contractors, servants, subtenants, licensees or
concessionaires. If any action or proceeding is brought against Licensor, its
officers, employees, members, agents and/or servants, by reason of any of the
aforementioned causes, Licensee, upon receiving written notice thereof from
Licensor, agrees to defend such action or proceeding by adequate counsel at
Licensee’s own expense.

2



--------------------------------------------------------------------------------



 



          (b) Licensor shall indemnify and save harmless Licensee, its officers,
employees, agents and servants, from and against any and all claims, actions,
suits, judgments, decrees, orders, liability and expense in connection with loss
of life, bodily injury and/or damage to property arising from or out of any
occurrence in, upon or with respect to the Licensor Gas Line, to the extent the
same is caused by the Licensor, its agents, employees, contractors, servants, or
any Licensee at the Project (except for the Licensee and any subtenants
thereof). If any action or proceeding is brought against Licensee, its officers,
employees, agents and/or servants, by reason of any of the aforementioned
causes, Licensor, upon receiving written notice thereof from Licensee, agrees to
defend such action or proceeding by adequate counsel at Licensor’s own expense.”
     7. Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Missouri, except for its conflict of
law rules.
     8. Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be fully effective and all of which together
shall constitute one and the same instrument.
     9. Representations. The Licensor and the Licensee each hereby represent and
warrant to the other that, as of the date hereof, it has the full and sufficient
right at law and in equity to execute and deliver this Agreement without the
necessity of obtaining any other person’s consent thereto or joinder therein.
     10. Cooperation. Licensor and Licensee each hereby agree to execute and
deliver, promptly upon request of the other party hereto, such further
agreements or instruments and to do, or cause to be done, such further acts and
things, and to provide such cooperation, as may reasonably be necessary or
appropriate to accomplish or effectuate the intent of this Agreement.
     11. General.
          11.1 Effectiveness. This Agreement shall be effective only upon its
execution and delivery by each party hereto.
          11.2 Binding Effect. This Agreement shall be binding upon and enure to
the benefit of each party hereto, and their respective successors and assigns.
          11.3 Headings. The headings of the sections, subsections, paragraphs
or subparagraphs hereunder are provided herein for and only for convenience of
reference, and should not be considered in construing their contents.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Licensor has caused this License Agreement to be
executed and delivered by a duly authorized officer as of the day and year first
written above.

                  WITNESS:       LICENSOR:    
 
                        TOWNSEND SUMMIT, LLC,             a Delaware limited
liability company    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ David Townsend    
 
               
 
          David Townsend    
 
          Vice President    

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Licensee has caused this License Agreement to be
executed and delivered by a duly authorized officer as of the day and year first
written above.

                  WITNESS:       LICENSEE:    
 
                        FABTECH, INC., a Delaware corporation    
 
               
/s/ Mary Jo Parsons
      By:   /s/ Carol Haverkamp    
 
               
 
          Name: Carol Haverkamp    
 
          Title: CFO    

5



--------------------------------------------------------------------------------



 



EXHIBIT K
(FLOOR PLAN) [v24182v2418204.gif]

FabTech Office and support space state street vacant cmsu AT & T CAFE
ACCELERATION AMERICAN CENTURY L.S.R7 CERNER

Exhibit K 07/07/06

SUMMIT TECHNOLOGY CAMPUS
777 NW BLUE PARKWAY LEE’S SUMMIT, MISSOURI 64086

 